   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 1 REBECCA A. PETERSON (241858)
   100 Washington Avenue South, Suite 2200
 2
   Minneapolis, MN 55401
 3 Telephone: (612) 339-6900
   Facsimile: (612) 339-0981
 4 E-mail: rapeterson@locklaw.com

 5 Lead Counsel for Plaintiffs

 6 [Additional Counsel on Signature Page]

 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
     IN RE BIG HEART PET BRANDS              )   Lead Case No. 4:18-cv-00861-JSW
11   LITIGATION                              )
                                             )   (Consolidated with Nos. 4:18-cv-01465; 4:18-cv-
12                                           )   01466; 4:18-cv-01099; 4:18-cv-01663; and 4:18-
                                             )   cv-02662)
     This document relates to:               )
13
     ALL ACTIONS                             )   Hon. Jeffrey S. White
14                                           )
                                             )   THIRDSECOND AMENDED
15                                           )   CONSOLIDATED COMPLAINT
                                             )
16                                           )   CLASS ACTION
                                             )
17                                           )   DEMAND FOR JURY TRIAL

18

19

20

21

22

23

24

25

26

27

28
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          1.      Plaintiffs Maclain Mullins, Thomas Roupe, Neil Sebastiano, Nancy Sturm, Kathy

 2 Williamson, Jeremy Wahl, Norman Todd, Betty Christian, Aubrey Thomas, Joyce Brown, Roberta

 3 Mayo, Jack Collins, Vivian Jilek, and Rosemarie Schirripa (collectively “Plaintiffs”), individually

 4 and on behalf of all others similarly situated, by and through their undersigned attorneys, bring

 5 this Third Amended Consolidated Complaint against defendant Big Heart Pet Brands, Inc.

 6 (“Defendant”), to cause Defendant to disclose that its pet food sold throughout the United States

 7 is adulterated and contains pentobarbital and to restore monies to the consumers and businesses

 8 who purchased the Contaminated Dog Foods (as defined herein) during the time that Defendant

 9 failed to make such disclosures. Plaintiffs also seek to bar Defendant from selling any dog food

10 that contains any levels of pentobarbital. Plaintiffs allege the following based upon personal

11 knowledge as well as investigation by their counsel and as to all other matters, upon information

12 and belief (Plaintiffs believe that substantial evidentiary support will exist for the allegations set

13 forth herein after a reasonable opportunity for discovery).

14          DEFENDANT’S CONTAMINATED DOG FOODS ARE ADULTERATED
          BECAUSE THEY CONTAIN PENTOBARBITAL, A SUBSTANCE LARGELY
15                       USED TO EUTHANIZE ANIMALS
16          2.      Defendant manufactures, markets, advertises, labels, distributes, and sells Gravy

17 Train Chunks in Gravy with Beef Chunks, Gravy Train with Beef Chunks, Gravy Train Chunks in

18 Gravy with T-Bone Flavor Chunks, Gravy Train with T-Bone Flavor Chunks, Gravy Train Chunks

19 in Gravy with Chicken Chunks, Gravy Train with Chicken Chunks, Gravy Train Strips in Gravy

20 Beef Strips, Gravy Train Chunks in Gravy with Lamb & Rice Chunks, Gravy Train Chunks in

21 Gravy Stew, Gravy Train Meaty Ground Dinner with Beef and Bacon, and Gravy Train Chicken,

22 Beef, Liver Medley and the following Kibbles ‘n Bits® products: Chef’s Choice Bistro Hearty Cuts

23 with Real Beef, Chicken & Vegetables in Gravy; Home-style Tender Slices with Real Beef,

24 Chicken & Vegetables in Gravy; Bistro Tender Cuts with Real Beef & Vegetables in Gravy;

25 Home-style Meatballs & Pasta Dinner with Real Beef in Tomato Sauce; Chef’s Choice Bistro

26 Tender Cuts with Real Turkey, Bacon & Vegetables in Gravy; and American Grill Burger Dinner

27

28                                      -1-      Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 with Real Bacon & Cheese Bits in Gravy (the “Contaminated Dog Foods”).1 The Contaminated

 2 Dog Foods contain pentobarbital, a barbiturate drug used as a sedative and anesthetic for animals,

 3 rendering it adulterated under relevant federal and state law. Pentobarbital is now most commonly

 4 used for euthanizing animals.

 5          3.       Pentobarbital is a Class II controlled substance, and there is no safe or set level for

 6 pentobarbital in pet food. If it is present, the food is adulterated.2 The ingestion of pentobarbital

 7 by your pet can lead to adverse health issues, including:

 8                  Tyalism (salivation)
 9
                    Emesis (vomiting)
                    Stool changes (soft to liquid stools, blood, mucus, urgency, explosive nature, etc.)
10                  Hyporexia (decreased appetite)
11                  Lethargy/depression
                    Neurologic abnormalities (tremor, seizure, vocalization, unusual eye movements)
12                  Ataxia (difficulty walking)
13                  Collapse
                    Coma
14
                    Death3
15          4.       Despite laws governing pet foods and providing government oversight, “[p]et food
16 manufacturers are responsible for taking appropriate steps to ensure that the food they produce is

17 safe for consumption and properly labeled” including “verify[ing] the identity and safety of the

18 ingredients they receive from suppliers.”4

19          5.       “It is not acceptable to use animals euthanized with a chemical substance in pet or
20 other animal foods.… The detection of pentobarbital in pet food renders the product adulterated.

21

22   1
       Discovery may reveal additional products that also contain pentobarbital and Plaintiffs reserve
     the right to include any such products in this action.
23   2
       http://www.fda.gov/AnimalVeterinary/SafetyHealth/ProductSafetyInformation/ucm544348.htm
24   3
       The Honest Kitchen, “Pentobarbital—What Is It, How It Entered the Pet Food Supply Chain, and
     What You Can Do to Protect Your Canines & Felines” (Mar. 1, 2017), available at
25   https://www.thehonestkitchen.com/blog/pentobarbital-entered-pet-food-supply-chain-can-
     protect-pet/
26   4
       https://www.fda.gov/AnimalVeterinary/SafetyHealth/ProductSafetyInformation/ucm544348.
27   htm (last visited Apr. 27, 2018)

28                                       -2-      Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 It is the responsibility of the manufacturer to take the appropriate steps to ensure that the food they

 2 produce is safe for consumption and properly labeled.”5

 3             6.    Pentobarbital residue from euthanized animals will continue to be present in pet

 4 food, even if it is rendered or canned at a high temperature or pressure.6

 5             7.    Pentobarbital is routinely used to euthanize animals, and the most likely way it

 6 could get into dog food would be through rendered animal products. Rendered products come

 7 from a process that converts animal tissues to feed ingredients, which may include animals that

 8 were euthanized, decomposed, or diseased. Pentobarbital from euthanized animals survives the

 9 rendering process and could be present in the rendered feed ingredients used in pet food.

10             8.    It is not acceptable to use animals euthanized with a chemical substance in pet food,

11 and the detection of pentobarbital in pet food renders the product adulterated.

12             9.    Historically, the FDA has not aggressively taken action under section 342(a)(1) or

13 (5) of the Food, Drug, and Cosmetics Act, 21 U.S.C. § 301, et seq. (“FDCA”), against the pet food

14 companies that it found to have used non-slaughtered animals and sold pet food containing

15 pentobarbital. Therefore, manufacturers in the pet food industry, including Defendant, have

16 continued their illegal practice of using non-slaughtered animals that may contain poisonous

17 substances, like pentobarbital, in their pet foods.

18             10.   It was recently revealed that Defendant was knowingly, recklessly and/or

19 negligently selling Contaminated Dog Foods containing pentobarbital, a substance largely used to

20 euthanize animals.

21             11.   On February 8, 2018, it was reported on WJLA, an ABC network affiliate in

22 Washington, D.C., that an independent investigation determined that the Contaminated Dog Foods

23 contained pentobarbital. The independent investigation utilized two different labs and both

24

25

26   5
         Id.
     6
27       Id.

28                                       -3-      Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 showed that the Contaminated Dog Foods tested positive for pentobarbital. In fact, it was the only

 2 brand that tested positive for pentobarbital.7

 3             12.   The report further stated that pentobarbital is not used on farm animals and

 4 questioned where the pentobarbital is coming from if it is not from euthanized dogs, cats, or horses.

 5 Defendant did not respond to the specific questions raised and instead stated in a press release:

 6 “We launched and are conducting a thorough investigation, including working closely with our

 7 suppliers, to determine the accuracy of these results and the methodology used.”8

 8   REACTIONS TO THE NONDISCLOSURE AND MATERIALITY OF THE PRESENCE
            OF PENTOBARBITAL IN THE CONTAMINATED DOG FOODS
 9

10             13.   Shortly after the public exposure of the fact that the Contaminated Dog Foods

11 contained levels of pentobarbital, Defendant issued a statement assuring consumers, including

12 Plaintiffs and the proposed Classes, that it was “confident in the safety of our products and do not

13 believe you [a consumer] need to take any action at this time.” Exhibit A at 1.

14             14.   In this same statement, Defendant admitted that pentobarbital is “not something

15 that is added to pet food. However, it could unintentionally be in raw materials provided by a

16 supplier. We regularly audit our suppliers and have assurances from them about the quality and

17 specifications of the materials they supply us. Raw materials that include pentobarbital do not

18 meet our specifications.” Exhibit A at 2.

19             15.   However, Defendant later officially withdrew certain products from the

20 marketplace and altered this press release by removing the statements. Exhibit B.

21             16.   Defendant further altered the press release by removing its statement that it follows

22 the American Association Feed Official (AAFCO) standards. Compare Exhibit A at 2 and Exhibit

23 B at 2.

24

25

26   7
        http://wjla.com/features/7-on-your-side/fda-to-investigate-after-abc7-exposes-euthanasia-drug-
     in-dog-food
27   8
         Id.
28                                       -4-      Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              17.   The same press release also deleted Defendant’s previous representation that it was

 2 not associated with the Evanger’s Brand, a dog food Company that recalled adulterated dog food

 3 based on the presence of pentobarbital in early 2017. Contrast Exhibit A and Exhibit B.

 4              18.   These changes to the press release suggest that Defendant knew the Contaminated

 5 Dog Foods contained pentobarbital.

 6              19.   Within days of the public revelation that the Contaminated Dog Foods contain

 7 pentobarbital, Defendant voluntarily withdrew twenty-seven products, including the Contaminated

 8 Dog Foods. The voluntary withdrawal included the additional brands of Kibbles ‘n Bits®, Skippy,

 9 and Ol’ Roy.

10              20.   On February 16, 2018, the FDA issued an alert to consumers addressing the

11 voluntarily withdrawal of certain products by Defendant. In this alert, the FDA states: “The FDA’s

12 preliminary evaluation of the testing results of Gravy Train samples indicates that the low level of

13 pentobarbital present in the withdrawn products is unlikely to pose a health risk to pets. However,

14 pentobarbital should never be present in pet food and products containing any amount of

15 pentobarbital are considered to be adulterated.”9

16              21.   The FDA alert further states: “Pentobarbital is a barbiturate drug that is most

17 commonly used in animals as a sedative, anesthetic, or for euthanasia. The FDA’s preliminary

18 evaluation of the testing results of Gravy Train samples indicates that the low level of pentobarbital

19 present in the withdrawn products is unlikely to pose a health risk to pets. However, any detection

20 of pentobarbital in pet food is a violation of the Federal Food, Drug, and Cosmetic Act—simply

21 put, pentobarbital should not be in pet food. The FDA is investigating to learn the potential source

22 and route of the contamination.”10

23              22.   Defendant issued a press release on February 23, 2018, stating that it identified the

24 source of the pentobarbital through “[t]esting done by scientists at an independent, third-party

25

26
     9
27       https://www.fda.gov/animalveterinary/newsevents/ucm597135.htm
     10
          Id.
28                                        -5-      Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 microbiology laboratory.” Defendant stated that the testing found “a single ingredient (beef fat)

 2 was the source of the contamination.” Exhibit C.

 3          23.     Defendant did not identify what exactly was tested—whether it was cans of the

 4 food pulled from the shelves, cans shipped directly from the manufacturing plant, and/or isolated

 5 samples of beef fat from the supplier. Defendant did claim the tested beef fat was sourced from

 6 cattle from the United States. However, Defendant has offered no information about how it

 7 identified this particular ingredient or whether it tested any other ingredients included in the

 8 recalled pet foods. See Exhibit C. Additionally, beef fat is not an ingredient listed on the label of

 9 any of the Contaminated Dog Foods.11

10          24.     Defendant also did not specify what animals they tested the Contaminated Dog

11 Foods for beyond cattle. When doing DNA testing, it must be determined beforehand what species

12 will be looked for (i.e. dog, cat, cattle, horse, etc.). Defendant has not disclosed whether its testing

13 looked for dog, cat, or horse DNA.

14          25.     In the February 23, 2018, press release, Defendant admitted that the “presence [of

15 pentobarbital] at any level is not acceptable and is not up to our quality standards.” Exhibit C.

16          26.     Defendant updated this statement on March 2, 2018, now claiming that the

17 laboratory tests confirm the contaminated animal fat was “from cow, pig and chicken and no other

18 animal of the nine types tested.” Once again, Defendant did not identify what types of animals

19 were included in that testing. Exhibit D.

20          27.     Defendant has yet to disclose the name of the manufacturing plant and/or supplier

21 that it references as the suspected source of the contaminated raw materials containing

22 pentobarbital.

23          28.     On March 2, 2018, Defendant further changed its statements regarding the “source

24 of contamination.” The type of animal fats the Defendant now claims are the sources of

25 pentobarbital in the Contaminated Dog Foods was expanded to include pig and chicken fat and

26
     11
27     http://wjla.com/features/7-on-your-side/fda-investigation-continues-into-dog-food-
     contaminated-with-euthanasia-drug
28                                       -6-      Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 “no other animal of the nine types tested.” However, Defendant has still failed to disclose the nine

 2 sources tested.

 3              29.   In addition, Defendant further edited its February 23, 2018, press release by

 4 changing from a “voluntary withdrawal” of the specific products to a “class III recall.”12

 5              30.   On March 2, 2018, the FDA formally issued a recall for the Contaminated Dog

 6 Foods “based … on a test by [Defendant] confirming the presence of pentobarbital in the tallow

 7 ingredient used in the affected products.”13 The FDA is continuing to investigate the Contaminated

 8 Dog Foods.

 9              31.   Consumers have also reacted to the news of Defendant allowing its products to be

10 sold with no disclosure of the inclusion of pentobarbital or reference that its products are tested to

11 ensure that they are not adulterated. Indeed, social media comments highlight that a reasonable

12 consumer, like Plaintiffs and the Classes, had no idea that they may be feeding their beloved pet

13 adulterated food and it is something they believe should have been disclosed to the public.

14          THE STAGGERING REALITY OF THE EXTENT OF THE CONTAMINATION
             COULD HAVE BEEN PREVENTED IF DEFENDANT FOLLOWED ITS OWN
15                    TOUTED QUALITY AND SUPPLIER STANDARDS
16              32.   In the end, over ninety million cans of food manufactured and distributed by

17 Defendant were recalled because of the inclusion of pentobarbital.

18              33.   Moreover, the testing results showed alarmingly high levels of pentobarbital in the

19 tallow. Specifically, the current supply tested showed levels ranging from 801 ppb to 852 ppb,

20 and the retained sample from 2017 contained pentobarbital at the level of 529 ppb.

21              34.   Despite this, Defendant has publicly represented that the testing showed “extremely

22 low levels of pentobarbital,” but claimed such levels “do not pose a threat to pet safety.” Defendant

23 has failed to disclose or acknowledge the testing results that showed the high levels of

24 pentobarbital in the tallow.

25

26
     12
          Id.
27   13
          https://www.fda.gov/AnimalVeterinary/NewsEvents/ucm597135.htm
28                                        -7-      Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1             35.    Indeed, Defendant has known of the FDA’s zero tolerance stance with respect to

 2 pentobarbital contamination since at least May 2017. This position was fortified when the FDA

 3 told Defendant that its “cooperation in this matter is important to the protection of the general

 4 public” and formally advised Defendant that a recall was necessary based on the “finding of

 5 pentobarbital in tallow used as an ingredient.”

 6             36.    Defendant claims that the source of contaminated tallow comes from one

 7 supplier—JBS USA Holdings, Inc. (a subsidiary of JBS S.A.) and its rendering facility MOPAC

 8 located in eastern Pennsylvania (collectively, “JBS”).

 9             37.    JBS knowingly works with meat by-product recycling, including animal by-

10 products not suitable for human consumption. In fact, it is publicly disclosed that MOPAC has

11 accepted euthanized horses. Exhibit E.14

12             38.    Moreover, JBS has been plagued by investigations, recalls, and other red flag

13 situations that should have alerted Defendant it needs to confirm the safety, quality, and reputation

14 of JBS and the products purchased from JBS for inclusion in the Contaminated Dog Foods.

15             39.    Indeed, examples of such red flags are:

16            June 2009 – In response to an E. coli outbreak that sickened at least 23 people, JBS Swift
               Beef Company, a Colorado firm, recalled 421,280 pounds of beef products that may have
17             been contaminated with E. coli O157:H7.
18            September 2010 – The JBS unit was forced to undertake a third recall, this one for 258,000
               pounds of cooked beef products.
19
              June 2013 – JBS Swift, Tyson Fresh Meat, Beef Products Inc. and several other companies
20             blamed for the 2010 death of a Minnesota man due to E. coli poisoning in a lawsuit filed
               on January 8, 2013.
21
              August 2015 – Inhumane treatment in the handling and/or slaughtering of animals was
22             cited in Quarter 2 at three out of four large-volume plants where USDA meat inspectors
               started administrative actions, either now taken or pending, that often end with short
23             suspensions. The nation’s top meat producers—Cargill Meat Solutions, JBS, and Tyson
               Fresh Meats Inc.—own and operate seven of those large plants, where employment tops
24             500 and production levels put them among the elite high volume plants.
25            April 2017 – Health authorities in Europe, China, and Brazil all temporarily pulled beef
               from the Brazilian meat giant JBS off of grocery store shelves, in response to evidence that
26

27
     14
          http://www.saveamericashorses.net/slaughter/parender.htm
28                                                  -8-          Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
              the company was involved in a massive corruption scandal to export rotten and
 1            contaminated meat.
 2           August 2017 – JBS USA, Inc. recalled 4,922 pounds of ground beef products produced at
              its Lenoir, NC facility because they may be contaminated with extraneous materials,
 3            according to the U.S. Department of Agriculture’s Food Safety and Inspection Service.
 4
              40.    Moreover, a Warning Letter to JBS dated April 23, 2019, concluded that JBS
 5
     “failed to identify and exclude raw materials and ingredients containing pentobarbital” prior to
 6
     March 2018. That same investigation concluded that tallow samples produced by JBS in 2017 and
 7
     2018 tested positive for pentobarbital and a government agency has since determined that JBS
 8
     continued accepting “dead stock” until July 2018.
 9
              41.    Yet Defendant chose to utilize JBS as a supplier even though it maintains that it
10
     keeps rigorous quality and supplier standards from “start to finish” and performs three-tier auditing
11
     that includes third party auditors, to ensure pure ingredients and fair labor are used in its products,
12
     including the Contaminated Dog Foods. Given this rigorous auditing process, Defendant knew or
13
     recklessly chose to ignore that the Contaminated Dog Foods were adulterated pet food as it retained
14
     samples of the tallow that should have been tested based on the claimed practices and standards
15
     by Defendant and the public knowledge that JBS has accepted euthanized horses.15
16
              42.    Defendant also knew the real risk that pentobarbital may appear in the
17
     Contaminated Dog Foods if the manufacturing and sourcing of rendered ingredients were not
18
     properly monitored. Defendant’s products are at risk of pentobarbital contamination due to the
19
     use of products containing rendered ingredients, such as animal fat and bone meal, which have
20
     repeatedly caused pentobarbital outbreaks over the years. Indeed, this is not the first time that the
21
     Gravy Train or Kibbles ‘n Bits® lines of food have been determined to include pentobarbital: “Back
22
     in 2001, analyses by the FDA found residue of the sedative in popular brands like Nutro, Gravy
23
     Train, and Kibbles ‘n Bits.”16
24

25

26   15
     http://www.bigheartpet.com/assets/CR-Policy.pdf
     16
27   https://www.care2.com/causes/fda-says-pet-food-company-cannot-donate-recalled-products-to-
   shelter.html
28                                              -9-        Lead Case No. 4:18-cv-00861-JSW
                  SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          43.

 2

 3

 4          44.   However, Defendant refused to take the adequate steps to prevent pentobarbital

 5 contamination from rendered ingredients. Following the Evanger’s recall in February 2017,

 6 Defendant

 7

 8

 9

10

11          45.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          46.

27

28                                    - 10 -   Lead Case No. 4:18-cv-00861-JSW
                  SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2

 3          47.

 4

 5

 6

 7

 8                                                     After yet another recall in 2018 for unrelated

 9 problems with Defendant’s treats,

10

11

12

13          48.    Moreover, Defendant’s Corporate Responsibility Policy says the top priority is the

14 “safety and quality” of its products: 17

15

16

17

18

19

20

21          49.    In this same document, Defendant claims that it has a “rigorous supplier approval

22 process” and only purchases ingredients from “reputable suppliers.” And Defendant goes further

23 to declare, that once a supplier is approved, “a comprehensive testing program is in place to assess

24

25

26   17
     Big Heart Pet Brands, Corporate Responsibility Policy,” http://www.bigheartpet.com/
27 assets/CR-Policy.pdf

28                                      - 11 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 the safety and quality of the ingredients upon receipt. This includes a combination of laboratory

 2 analysis and physical inspection of the ingredients.”18

 3          50.    Here, Defendant admittedly retained samples of the tallow from JBS. These same

 4 samples showed the alarmingly high levels of pentobarbital once tested in response to the

 5 independent investigation by WJLA.            Thus, Defendant either knowingly included the

 6 contaminated tallow as an ingredient in its dog food products or failed to test the tallow for

 7 pentobarbital and purposefully ignored the publicly touted testing program it has implemented “to

 8 assess the safety of quality of the ingredients” in manufacturing the Contaminated Dog Foods.

 9          51.    Finally, Defendant highlights the strict oversight it supposedly applies across all its

10 brands, including Gravy Train and Kibbles ‘n Bits®, to ensure high quality products “from start to

11 finish, inside and out:”19

12

13

14

15

16

17

18

19          52.    Following the discovery of pentobarbital in the Contaminated Dog Foods,

20 Defendant’s own actions show the misleading representations concerning its supposed rigorous

21 and strict quality control.    Specifically, and only after it was notified of the presence of

22 pentobarbital in the Contaminated Dog Foods, Defendant scrambled to verify the animal origins

23 of its raw material suppliers and to confirm their procedures for excluding chemically euthanized

24 animals from the “raw material stream.” Further, Defendant only recently started testing “all of

25
     18
     Id.
26   19
     Big Heart Pet Brands, “Corporate Responsibility Summary 2014,” http://www.bigheartpet.
27 com/assets/CorporateResponsibilitySummaryBrochure2014.pdf

28                                      - 12 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 [its] products for the presence of pentobarbital as a new quality assurance protocol.” Defendant

 2 acknowledged the lack of proper quality control and oversight by stating: “In addition, we are

 3 enhancing our sourcing and supplier oversight procedures to ensure this does not occur again.”20

 4 However, these generic statements about a “new quality assurance protocol” are dubious given

 5 Defendant’s prior disregard for the risk of pentobarbital and continued use of rendered

 6 ingredients.21

 7            53.    Currently, consumers are in the dark regarding whether Defendant is adequately

 8 screening its product for pentobarbital moving forward. While some of the Plaintiffs desire to

 9 purchase Defendant’s products in the future, they lack the necessary information on Defendant’s

10 pentobarbital testing, such as the scheduled frequency of pentobarbital testing on the finished

11 product or rendered ingredients, to know if Defendant’s products are no longer at risk for

12 pentobarbital. In addition, Defendant is not under any legal obligation to continue pentobarbital

13 testing and could fail to meet its testing schedule without consequence, leaving consumers once

14 again susceptible to purchasing products adulterated with pentobarbital. Absent a court order

15 enjoining Defendant to test for pentobarbital and to disclose on its label that it tests its products to

16 ensure that they is not adulterated, consumers will have no meaningful way of knowing if

17 Defendant’s products are actually free of adulteration from pentobarbital.

18            54.    Finally, a recent development shows that Defendant’s promise of “enhancing [its]
19 sourcing and supplier oversight procedures” is not sufficient to ensure the safety of its products.

20 Specifically, Defendant just announced a recall for its cat food on December 5, 2019 due to “health

21 concerns” that mirror those that result from ingestion of pentobarbital. Although the recall notice

22 fails to disclose what ingredient created the health concerns, Defendant does admit that the cat

23 food “does not meet the Company’s quality and safety standards.”22

24
     20
25        http://www.gravytraindog.com/information
     21
26      Many of Defendant’s Contaminated Dog Foods still contain “steamed bone meal” and “animal
     fat,” according to its current labeling. https://www.kibblesnbits.com/products/wet-varieties
     22
27     https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/j-m-smucker-
     company-issues-voluntary-recall-specific-lots-special-kittyr-wet-canned-cat-food-due
28                                        - 13 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
      DEFENDANT NEGLIGENTLY, RECKLESSLY, AND/OR KNOWINGLY MISLEADS
 1      CONSUMERS THROUGH ITS REPRESENTATIONS, PACKAGING, LABELS,
 2       STATEMENTS, WARRANTIES, AND SELLING OF THE CONTAMINATED
                       DOG FOODS AS UNADULTERATED
 3

 4          55.    Defendant formulates, develops, manufactures, labels, distributes, markets,

 5 advertises, and sells its extensive lines of the Contaminated Dog Food products in California and

 6 across the United States.

 7          56.    Defendant negligently, recklessly, and/or knowingly falsely advertises that the

 8 Contaminated Dog Foods are healthy and provide complete nutrition and quality while omitting

 9 they are adulterated with pentobarbital.

10          57.    Defendant wrongfully advertised and sold the Contaminated Dog Foods without

11 any label or warning indicating to consumers that these products contained any level of

12 pentobarbital or that Defendant utilized animals that have been euthanized as a protein or meat by-

13 product source.

14          58.    Defendant also wrongfully advertised and sold the Contaminated Dog Foods as

15 complete nutrition, quality, and healthy despite the presence of pentobarbital.

16          59.    Instead, the advertising and labels intentionally omit any reference to the food being

17 adulterated:

18

19

20

21

22

23

24

25

26

27

28                                       - 14 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1             60.     Defendant claims that the Contaminated Dog Foods are “100 percent complete and

 2 balanced nutrition,” but fails to mention that the Contaminated Dog Foods are in fact adulterated

 3 and contain pentobarbital.23

 4

 5

 6

 7

 8

 9

10

11

12
               61.     Defendant’s omissions are material, false, misleading, and reasonably likely to
13
     deceive the public. This is especially true in light of the long-standing campaign by Defendant to
14
     market all its products, including the Contaminated Dog Foods as “providing safe, healthy, and
15
     high-quality food” with “the purest ingredients.”24
16
               62.     Defendant’s advertising campaign is false, misleading, and/or deceptive by using
17
     these descriptions, promises, and representations because there was no label or warning indicating
18
     to consumers that these products contained any level of pentobarbital or that Defendant utilized
19
     euthanized animals as a protein or meat by-product source. Defendant’s statements, partial
20
     disclosures, and omissions are false, misleading, and crafted to deceive the public as they create
21
     an image that the Contaminated Dog Foods are healthy, safe, have only pure ingredients and are
22
     manufactured under rigorous standards.
23
               63.     Defendant chose to advertise, label, and market its products, including the
24
     Contaminated Dog Foods, as pure, high quality, healthy and safe for dogs to ingest without
25

26   23
       Walmart, Gravy Train T-Bone Flavor Wet Dog Food, https://www.walmart.com/ip/Gravy-
     Train-T-Bone-Flavor-Wet-Dog-Food-13-2-Oz/44465093#read-more
27   24
          Big Heart Pet Brands, “Pets,” http://www.bigheartpet.com/corporate-responsibility/pets.aspx
28                                         - 15 -   Lead Case No. 4:18-cv-00861-JSW
                       SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 disclosing that the Contaminated Dog Foods were adulterated and contained pentobarbital. The

 2 Contaminated Dog Foods are available at numerous retail and online outlets.

 3            64.    In fact, Defendant made affirmative misleading representations that its products,

 4 including the Contaminated Dog Foods, were not adulterated or would contain any controlled

 5 substance, including pentobarbital. Specifically, Defendant promises to its consumers that all

 6 products meet USDA and FDA standards. 25

 7            65.    This is untrue because the Contaminated Dog Foods are adulterated, which is not

 8 proper under state and federal laws and regulations. Specifically, under the FDCA, a food is

 9 adulterated if it “bears or contains any poisonous or deleterious substance which may render it

10 injurious to health.” 21 U.S.C. § 342. Under California law, pet food is considered adulterated if

11 “it bears or contains any poisonous or deleterious substance that may render it injurious to health”

12 or “if damage or inferiority has been concealed in any manner.” Cal. Health & Safety Code §

13 113090(a), (h). California’s statute also provides that pet food ingredients “of animal or poultry

14 origin shall be only from animals or poultry slaughtered or processed in an approved or licensed

15 establishment…. Animal or poultry classified as ‘deads’ are prohibited.” Cal. Health & Safety

16 Code § 113035. Other relevant states likewise prohibit the sale of adulterated pet food. Ohio Rev.

17 Code Ann. § 923.41, et seq.; Ala. Code § 2-21-23; Fla. Stat. § 500.10; Ga. Code Ann. § 2-13-11;

18 505 Ill. Comp. Stat. Ann. 30/11.1; N.Y. Agric. & Mkts. Law § 199-A; Tex. Agric. Code Ann. §

19 141.002, et seq.; Tenn. Code Ann. § 44-6-103, et seq.; W. Va. Code § 19-14-10, et seq.

20            66.    The Contaminated Dog Foods are widely advertised.

21            67.     Defendant’s webpage and adopted corporate policies repeatedly make the false,

22 misleading, and/or deceptive statements, described above, about the Contaminated Dog Foods

23 without any mention of pentobarbital or that Defendant utilized euthanized animals as a protein or

24 meat by-product source.

25

26

27   25
          http://www.bigheartpet.com/assets/CR-Policy.pdf
28                                        - 16 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          68.     As a result of Defendant’s omissions and misrepresentations, a reasonable

 2 consumer would have no reason to suspect the presence of pentobarbital without conducting his

 3 or her own scientific tests, or reviewing third-party scientific testing of these products.

 4          69.     Consumers have increasingly become more aware and cautious about the

 5 nutritional value and ingredients in the pet food they choose to purchase.

 6          70.     Additionally, Defendant knew that a consumer would be feeding the Contaminated

 7 Dog Foods multiple times each day to his or her dog, leading to repeated exposure of the

 8 barbiturate to the dog(s).

 9          71.     A reasonable consumer, such as Plaintiffs and other members of the Classes would

10 have no reason to expect and anticipate that the Contaminated Dog Foods are made up of anything

11 other than pure ingredients from reputable suppliers or that quality and safety is not the top priority,

12 as promised by Defendant.          Defendant’s non-disclosure and concealment of any level of

13 pentobarbital or utilization of euthanized animals as a protein or meat by-product source in the

14 Contaminated Dog Foods coupled with partial disclosures and/or misrepresentations that the food

15 is pure, quality, healthy, and safe by Defendant is intended to and does, in fact, cause consumers

16 to purchase a product they would not have bought at all if the true quality and ingredients were

17 disclosed. As a result of these false statements, omissions, and concealment, Defendant has

18 generated substantial sales of the Contaminated Dog Foods.

19          72.     Plaintiffs bring this action individually and on behalf of all other similarly situated

20 consumers within the United States who purchased the Contaminated Dog Foods, in order to cause

21 the disclosure of the inclusion of pentobarbital and/or the utilization of euthanized animals as a

22 protein or meat by-product source in the Contaminated Dog Foods, to correct the false and

23 misleading perception Defendant has created in the minds of consumers that the Contaminated

24 Dog Foods are high quality, safe, and healthy, and to obtain redress for those who have purchased

25 the Contaminated Dog Foods.

26

27

28                                       - 17 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
          CONSUMERS WERE ABLE TO PURCHASE THE RECALLED CONTAMINATED
 1         DOG FOODS FOR MONTHS AND A RECENT RECALL SHOWS INADEQUATE
 2                   QUALITY CONTROL PROCEDURES STILL EXIST

 3            73.    Defendant has represented that “[t]here is nothing more important than ensuring pet
 4 parents can continue to feel confident they are making the best decision for their pets when they

 5 choose our brand” and that it voluntarily withdrew all dog food products that are subject to the

 6 recall.

 7            74.    Likewise, the FDA has informed the public that Defendant was “withdrawing all
 8 lots of these [the Contaminated Dog Foods] that were manufactured from 2016 through the

 9 present.”26

10            75.    Yet, months after the recall, consumers were still able to purchase the Contaminated
11 Dog Foods from stores and online merchants. Thus, consumers who are unaware of the recall are

12 able to purchase the Contaminated Dog Foods without receiving any notice that the dog food has

13 been recalled or is adulterated at the time of purchase. Moreover, consumers who have relied on

14 the affirmative statements by Defendant that the Contaminated Dog Foods are no longer on the

15 shelves or available to purchase online have been misled into purchasing the Contaminated Dog

16 Foods. Indeed, upon information and belief, consumers were still able to purchase certain lines of

17 the Contaminated Dog Foods up to June 1, 2018, on a Big-Box store’s website.

18            76.    Moreover, Defendant’s recent announcement that it had to recall cat food due to
19 health concerns created by an ingredient that “does not meet the Company’s quality and safety

20 standards” shows its claimed improvements to quality assurance issues are insufficient, including

21 the testing for pentobarbital and “enhancing [its] sourcing and supplier oversight procedures” is

22 not sufficient to ensure the safety of its products”27

23                                    JURISDICTION AND VENUE
24            77.    This Court has original jurisdiction over all causes of action asserted herein under
25 the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), because the matter in controversy exceeds

26   26
          https://www.fda.gov/animalveterinary/newsevents/ucm597135.htm
27
     27
          https://www.gravytraindog.com/information
28                                       - 18 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 the sum or value of $5,000,000 exclusive of interest and costs and more than two-thirds of the

 2 Classes reside in states other than the states in which Defendant is a citizen and in which this case

 3 is filed, and none of the exemptions to jurisdiction under 28 U.S.C. § 1332(d) apply.

 4          78.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because Plaintiffs

 5 suffered injury as a result of Defendant’s acts in this district, many of the acts and transactions

 6 giving rise to this action occurred in this district, Defendant conducts substantial business in this

 7 district, Defendant has intentionally availed itself of the laws and markets of this district, and

 8 Defendant is subject to personal jurisdiction in this district.

 9                                 INTRADISTRICT ASSIGNMENT

10          79.     A substantial portion of the transactions and wrongdoings which gave rise to the

11 claims in this action occurred in the County of Marin, and as such, this action is properly assigned

12 to the San Francisco division of this Court.

13                                            THE PARTIES

14          80.     Plaintiff Maclain Mullins (“Plaintiff Mullins”) is, and at all times relevant hereto

15 has been, a citizen of the State of Kentucky. Plaintiff Mullins purchased certain lines of the

16 Contaminated Dog Foods (including Gravy Train Chunks in Gravy and Chunks in Gravy with

17 Beef Chunks) and fed it to his boxer named Cawood. Plaintiff Mullins started purchasing the

18 Contaminated Dog Foods in or around January 2009 approximately ten to twenty times a year and

19 continued to purchase until approximately January 2015. Plaintiff Mullins relied upon “100

20 percent complete and balanced nutrition,” claim when purchasing the Contaminated Dog Foods.

21 Plaintiff Mullins also fed Cawood Gravy Train dry food. Plaintiff Mullins primarily purchased

22 the Contaminated Dog Foods from Hartland Kroger in Lexington, Kentucky. During that time,

23 based on the false and misleading claims, warranties, representations, advertisements, and other

24 marketing by Defendant, Plaintiff Mullins was unaware that the Contaminated Dog Foods

25 contained any level of pentobarbital, a substance largely used to euthanize animals.

26          81.     As the result of Defendant’s deceptive and negligent conduct as alleged herein,

27 Plaintiff Mullins was injured when he purchased the Contaminated Dog Foods that did not deliver

28                                      - 19 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 what it promised and did business with a company he would not have if he knew that the

 2 Contaminated Dog Foods contained any level of pentobarbital or that Defendant utilized animals

 3 that have been euthanized as a protein source. He purchased the adulterated Contaminated Dog

 4 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

 5 it was unadulterated, pure, high quality, healthy, and safe for dogs to ingest and did not include

 6 euthanized animals as a protein source.         Further, should Plaintiff Mullins encounter the

 7 Contaminated Dog Foods in the future, he could not rely on the truthfulness of the packaging,

 8 absent corrective changes to the packaging and advertising of the Contaminated Dog Foods.

 9          82.80. Plaintiff Thomas Roupe (“Plaintiff Roupe”) is, and at all times relevant hereto has

10 been, a citizen of the State of Georgia. Plaintiff Roupe purchased certain lines of the Contaminated

11 Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Gravy Train Chunks

12 in Gravy with Turkey Chunks) and fed the Contaminated Dog Foods to his two-year old dog,

13 Prince. Plaintiff Roupe believed the Gravy Train foods he fed his dog were safe and healthy, and

14 trusted in Defendant’s representations about the safety of its products when purchasing the

15 Contaminated Dog Foods.

16          83.81. Plaintiff Roupe has been purchasing the Contaminated Dog Foods since

17 approximately March 2016, and his last purchase was on approximately February 16, 2018.

18 Plaintiff Roupe relied upon the “100 percent complete and balanced nutrition” claim when

19 purchasing the Contaminated Dog Foods. Plaintiff Roupe no longer purchases the Contaminated

20 Dog Foods after learning of the presence of pentobarbital. Plaintiff Roupe primarily purchased

21 the Contaminated Dog Foods from his local Walmart and Piggly Wiggly. During that time, based

22 on the false and misleading claims, warranties, representations, advertisements, and other

23 marketing by Defendant, Plaintiff Roupe was unaware that the Contaminated Dog Foods contained

24 any level of pentobarbital, a substance largely used to euthanize animals. Plaintiff Roupe was

25 injured by purchasing the Contaminated Dog Foods that had no value or de minimis value as they

26 were adulterated.

27

28                                      - 20 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          84.82. As the result of Defendant’s deceptive and negligent conduct alleged herein,

 2 Plaintiff Roupe was injured when he purchased the Contaminated Dog Foods, which did not

 3 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

 4 Plaintiff Roupe was further injured as he did business with a company he would not have if he

 5 knew that the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

 6 utilized euthanized animals as a protein source. He purchased the adulterated Contaminated Dog

 7 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

 8 it was unadulterated, pure, high quality, healthy, and safe for dogs to ingest and did not include

 9 euthanized animals as a protein source.           Further, should Plaintiff Roupe encounter the

10 Contaminated Dog Foods in the future, he could not rely on the truthfulness of the packaging,

11 absent corrective changes to the packaging and advertising of the Contaminated Dog Foods.

12          85.83. Plaintiff Neil Sebastiano (“Plaintiff Sebastiano”) is, and at all times relevant hereto

13 has been, a citizen of the State of Florida. Plaintiff Sebastiano purchased certain lines of the

14 Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Gravy

15 Train Strips in Gravy with Beef Strips) and fed the Contaminated Dog Foods to his dog, Samson,

16 a rottweiler-shepherd mix. Plaintiff Sebastiano trusted Defendant’s representations about the

17 safety and quality of its products when he purchased the Contaminated Dog Foods. Plaintiff

18 Sebastiano relied upon the “100 percent complete and balanced nutrition” claim when purchasing

19 the Contaminated Dog Foods.

20          86.84. Beginning in approximately June 2015, Plaintiff Sebastiano generally purchased

21 ten-twelve cans of the Contaminated Dog Foods each month from his local Walmart in Spring

22 Hill, Florida. His last purchase was approximately November 1, 2017. In August 2017, Plaintiff

23 Sebastiano’s dog became weak and confused, began vomiting, had blood in his stool, lost weight,

24 no longer wanted to eat, and had trouble standing and walking. At only seven and a half years old,

25 Samson died, on December 4, 2017.

26          87.85. During the time Plaintiff Sebastiano purchased the Contaminated Dog Foods, and

27 because of the false and misleading claims, warranties, representations, advertisements, and other

28                                      - 21 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 marketing by Defendant, Plaintiff Sebastiano was unaware that the Contaminated Dog Foods

 2 contained any level of pentobarbital, a substance largely used to euthanize animals. Plaintiff

 3 Sebastiano was injured by purchasing the Contaminated Dog Foods that had no value or de minimis

 4 value because they were adulterated.

 5          88.86. As the result of Defendant’s deceptive and negligent conduct alleged herein,

 6 Plaintiff Sebastiano was injured when he purchased the Contaminated Dog Foods, which did not

 7 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

 8 Plaintiff Sebastiano was further injured as he did business with a company he would not have if

 9 he knew the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

10 utilized euthanized animals as a protein source. He purchased the adulterated Contaminated Dog

11 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

12 it was unadulterated, pure, high quality, healthy, and safe for dogs to ingest and did not include

13 euthanized animals as a protein source. Further, should Plaintiff Sebastiano encounter the

14 Contaminated Dog Foods in the future, he could not rely on the truthfulness of the packaging,

15 absent corrective changes to the packaging and advertising of the Contaminated Dog Foods.

16          89.87. Plaintiff Nancy Sturm (“Plaintiff Sturm”) is, and at all times relevant hereto has

17 been, a citizen of the State of Illinois. Plaintiff Sturm purchased certain lines of the Contaminated

18 Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Gravy Train Chunks

19 in Gravy with Lamb and Rice Chunks) and fed the Contaminated Dog Foods to her six rescue

20 dogs: Angel, a seventeen-year-old boxer/beagle mix; Penny, a ten-year-old terrier mix; Sugar and

21 Boots, who are six-year-old sisters that are black lab and golden retriever mixes; Dottie, a four-

22 year-old Australian shepherd and bluetick coonhound mix; and Maggie a 9 month old mixed breed

23 puppy. Plaintiff Sturm considers her rescue dogs to be a part of her family and trusted in Defendant

24 when purchasing the Contaminated Dog Foods.

25          90.88. Plaintiff Sturm has been purchasing the Contaminated Dog Foods for over five

26 years and her last purchase was approximately February 1, 2018. Plaintiff Sturm relied upon the

27 “100 percent complete and balanced nutrition” claim when purchasing the Contaminated Dog

28                                      - 22 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 Foods. Plaintiff Sturm no longer purchases the Contaminated Dog Foods after learning of the

 2 inclusion of pentobarbital. Plaintiff Sturm primarily purchased the Contaminated Dog Foods from

 3 her local Walmart. During that time, based on the false and misleading claims, warranties,

 4 representations, advertisements, and other marketing by Defendant, Plaintiff Sturm was unaware

 5 that the Contaminated Dog Foods contained any level of pentobarbital, a substance largely used to

 6 euthanize animals. Plaintiff Sturm was injured by purchasing the Contaminated Dog Foods that

 7 had no value or de minimis value as they were adulterated.

 8          91.89. As the result of Defendant’s deceptive and negligent conduct alleged herein,

 9 Plaintiff Sturm was injured when she purchased the Contaminated Dog Foods, which did not

10 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

11 Plaintiff Sturm was further injured as she did business with a Company she would not have if she

12 knew that the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

13 utilized animals that have been euthanized as a protein source. She purchased the adulterated

14 Contaminated Dog Foods on the assumption that the labeling of the Contaminated Dog Foods was

15 accurate and that it was unadulterated, pure, high quality, healthy and safe for dogs to ingest and

16 did not include euthanized animals as a protein source. Further, should Plaintiff Sturm encounter

17 the Contaminated Dog Foods in the future, she could not rely on the truthfulness of the packaging,

18 absent corrective changes to the packaging and advertising of the Contaminated Dog Foods.

19          92.90. Plaintiff Jeremy Wahl (“Plaintiff Wahl”) is, and at all times relevant hereto has

20 been, a citizen of the State of California.       Plaintiff Wahl purchased certain lines of the

21 Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Gravy

22 Train with Chicken Chunks) and fed the Contaminated Dog Foods to his nine-year-old

23 Pomeranian-American Eskimo mix, Buddy. Plaintiff Wahl purchased the Contaminated Dog

24 Foods as supplemental food or as treats for his dog. Plaintiff Wahl believed the Gravy Train foods

25 he fed his dog were safe and healthy, and trusted in Defendant’s representations about the safety

26 of its products when purchasing the Contaminated Dog Foods. Plaintiff Wahl relied upon the “100

27 percent complete and balanced nutrition” claim when purchasing the Contaminated Dog Foods.

28                                      - 23 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          93.91. Plaintiff Wahl has been purchasing the Contaminated Dog Foods since

 2 approximately March 2014, and his last purchase was in or around February 2018. Plaintiff Wahl

 3 no longer purchases the Contaminated Dog Foods after learning of the presence of pentobarbital.

 4 Typically, Plaintiff Wahl purchased two to four cans of the Contaminated Dog Foods every two

 5 weeks. Plaintiff Wahl primarily purchased the Contaminated Dog Foods from his local 99 Cents

 6 Only Stores. During that time, based on the false and misleading claims, warranties,

 7 representations, advertisements, and other marketing by Defendant, Plaintiff Wahl was unaware

 8 that the Contaminated Dog Foods contained any level of pentobarbital, a substance largely used to

 9 euthanize animals. Plaintiff Wahl was injured by purchasing the Contaminated Dog Foods that

10 had no value or de minimis value as they were adulterated.

11          94.92. As the result of Defendant’s deceptive and negligent conduct alleged herein,

12 Plaintiff Wahl was injured when he purchased the Contaminated Dog Foods, which did not deliver

13 what Defendant promised and had no value or de minimis value as they were adulterated. Plaintiff

14 Wahl was further injured as he did business with a company he would not have if he knew that the

15 Contaminated Dog Foods contained any level of pentobarbital or that Defendant utilized

16 euthanized animals as a protein source. He purchased the adulterated Contaminated Dog Foods

17 on the assumption that the labeling of the Contaminated Dog Foods was accurate and that it was

18 unadulterated, pure, healthy, and safe for dogs to ingest and did not include euthanized animals as

19 a protein source. Further, should Plaintiff Wahl encounter the Contaminated Dog Foods in the

20 future, he could not rely on the truthfulness of the packaging, absent corrective changes to the

21 packaging and advertising of the Contaminated Dog Foods.

22          95.93. Plaintiff Kathy Williamson (“Plaintiff Williamson”) is, and at all times relevant

23 hereto has been, a citizen of the State of Ohio. Plaintiff Williamson purchased certain lines of the

24 Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Kibbles

25 ‘n Bits Bistro Tender Cuts with Real Beef & Vegetables in Gravy) and fed the Contaminated Dog

26 Foods to her two Great Danes, Nova and Sadie. Sadie passed away on Wednesday, September 7,

27 2016, and Nova passed away on Sunday, January 22, 2017. Plaintiff Williamson believed the

28                                      - 24 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 Gravy Train foods she fed her dogs were safe and healthy, and trusted in Defendant’s

 2 representations about the safety of its products when purchasing the Contaminated Dog Foods.

 3          96.94. Plaintiff Williamson has been purchasing the Contaminated Dog Foods since

 4 approximately August 2016, and her last purchase was in approximately December 2016. Plaintiff

 5 Williamson relied upon the “100 percent complete and balanced nutrition” claim when purchasing

 6 the Contaminated Dog Foods. Plaintiff Williamson no longer purchases the Contaminated Dog

 7 Foods after learning of the presence of pentobarbital. Plaintiff Williamson primarily purchased

 8 the Contaminated Dog Foods from her local Walmart. During that time, based on the false and

 9 misleading claims, warranties, representations, advertisements, and other marketing by Defendant,

10 Plaintiff Williamson was unaware that the Contaminated Dog Foods contained any level of

11 pentobarbital, a substance largely used to euthanize animals. Plaintiff Williamson was injured by

12 purchasing the Contaminated Dog Foods that had no value or de minimis value as they were

13 adulterated.

14          97.95. As the result of Defendant’s deceptive and negligent conduct alleged herein,

15 Plaintiff Williamson was injured when she purchased the Contaminated Dog Foods, which did not

16 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

17 Plaintiff Williamson was further injured as she did business with a company she would not have

18 if she knew that the Contaminated Dog Foods contained any level of pentobarbital or that

19 Defendant utilized euthanized animals as a protein source.         She purchased the adulterated

20 Contaminated Dog Foods on the assumption that the labeling of the Contaminated Dog Foods was

21 accurate and that it was unadulterated, pure, high quality, healthy, and safe for dogs to ingest and

22 did not include euthanized animals as a protein source. Further, should Plaintiff Williamson

23 encounter the Contaminated Dog Foods in the future, she could not rely on the truthfulness of the

24 packaging, absent corrective changes to the packaging and advertising of the Contaminated Dog

25 Foods.

26          98.96. Plaintiff Norman Todd (“Plaintiff Todd”) is, and at all times relevant hereto has

27 been, a citizen of the State of Alabama. Plaintiff Todd purchased certain lines of the Contaminated

28                                      - 25 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks) and fed the Contaminated

 2 Dog Foods to his American pit bull, Tito. Tito passed away on November 18, 2017. Plaintiff

 3 Todd believed the Gravy Train foods he fed his dog were safe and healthy, and trusted in

 4 Defendant’s representations about the safety of its products when purchasing the Contaminated

 5 Dog Foods.

 6          99.97. Plaintiff Todd has been purchasing the Contaminated Dog Foods since

 7 approximately 2008, and his last purchase was in approximately September 2017. Plaintiff Todd

 8 relied upon the “100 percent complete and balanced nutrition” claim when purchasing the

 9 Contaminated Dog Foods. Plaintiff Todd no longer purchases the Contaminated Dog Foods after

10 learning of the presence of pentobarbital. Plaintiff Todd primarily purchased the Contaminated

11 Dog Foods from Food Outlet in Millbrook, Alabama. During that time, based on the false and

12 misleading claims, warranties, representations, advertisements, and other marketing by Defendant,

13 Plaintiff Todd was unaware that the Contaminated Dog Foods contained any level of pentobarbital,

14 a substance largely used to euthanize animals. Plaintiff Todd was injured by purchasing the

15 Contaminated Dog Foods that had no value or de minimis value as they were adulterated.

16          100.98.        As the result of Defendant’s deceptive and negligent conduct alleged herein,

17 Plaintiff Todd was injured when he purchased the Contaminated Dog Foods, which did not deliver

18 what Defendant promised and had no value or de minimis value as they were adulterated. Plaintiff

19 Todd was further injured as he did business with a company he would not have if he knew that the

20 Contaminated Dog Foods contained any level of pentobarbital or that Defendant utilized

21 euthanized animals as a protein source. He purchased the adulterated Contaminated Dog Foods

22 on the assumption that the labeling of the Contaminated Dog Foods was accurate and that it was

23 unadulterated, pure, high quality, healthy, and safe for dogs to ingest and did not include

24 euthanized animals as a protein source. Further, should Plaintiff Todd encounter the Contaminated

25 Dog Foods in the future, he could not rely on the truthfulness of the packaging, absent corrective

26 changes to the packaging and advertising of the Contaminated Dog Foods.

27

28                                        - 26 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          101.99.        Plaintiff Betty Christian (“Plaintiff Christian”) is, and at all times relevant

 2 hereto has been, a citizen of the State of Tennessee. Plaintiff Christian purchased certain lines of

 3 the Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Chicken Chunks) and

 4 fed the Contaminated Dog Foods to her dogs, Rusty, a 15 year-old Australian Shepherd, and

 5 Smokey, a one-year old Catahoula Leopard-Plot mix. Plaintiff Christian trusted Defendant’s

 6 representations about the safety and quality of its products when she purchased the Contaminated

 7 Dog Foods.

 8          102.100.       Plaintiff Christian has purchased the Contaminated Dog Foods on a monthly

 9 basis for at least 15 years. Plaintiff Christian relied upon the “100 percent complete and balanced

10 nutrition” claim when purchasing the Contaminated Dog Foods. She generally purchased the

11 Contaminated Dog Foods from her local Walmart and Food City.                 Her last purchase was

12 approximately January 4, 2018. In February 2018, Smokey became sick and was unable to move,

13 began vomiting, lost control of her bowels, and was bleeding from her rectum. Plaintiff Christian

14 brought her to the veterinarian, where she stayed for four days before returning home. After a

15 month-long course of medication, Smokey has recovered.

16          103.101.       During the time Plaintiff Christian purchased the Contaminated Dog Foods,

17 and because of the false and misleading claims, warranties, representations, advertisements, and

18 other marketing by Defendant, she was unaware that the Contaminated Dog Foods contained any

19 level of pentobarbital, a substance largely used to euthanize animals. As the result of Defendant’s

20 deceptive and negligent conduct alleged herein, Plaintiff Christian was injured when she purchased

21 the Contaminated Dog Foods, which did not deliver what Defendant promised and had no value

22 or de minimis value because they were adulterated. Plaintiff Christian was further injured as she

23 did business with a company she would not have if she knew the Contaminated Dog Foods

24 contained any level of pentobarbital or that Defendant utilized euthanized animals as a protein

25 source. She purchased the adulterated Contaminated Dog Foods on the assumption that the

26 labeling of the Contaminated Dog Foods was accurate and that it was unadulterated, pure, high

27 quality, healthy, and safe for dogs to ingest and did not include euthanized animals as a protein

28                                        - 27 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 source. Further, should Plaintiff Christian encounter the Contaminated Dog Foods in the future,

 2 she could not rely on the truthfulness of the packaging, absent corrective changes to the packaging

 3 and advertising of the Contaminated Dog Foods.

 4          104.   Plaintiff Aubrey Thomas (“Plaintiff Thomas”) is, and at all times relevant hereto

 5 has been, a citizen of the state of West Virginia. Plaintiff Thomas purchased certain lines of the

 6 Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Chicken Chunks and

 7 Gravy Train Meaty Ground Dinner with Chicken) and fed the Contaminated Dog Foods to his dog,

 8 Mia, a one-and-a-half year-old pit bull-lab mix.          Plaintiff Thomas trusted Defendant’s

 9 representations about the safety and quality of its products when he purchased the Contaminated

10 Dog Foods.

11          105.   Beginning in November 2016, Plaintiff Thomas generally purchased twelve cans

12 of the Contaminated Dog Foods a couple of times each month from his local Walmart in

13 Fayetteville, West Virginia. His last purchase was in February 2018. Throughout the time that

14 Plaintiff Thomas fed the Contaminated Dog Foods to Mia, she was sick and vomiting several

15 times.

16          106.   During the time Plaintiff Thomas purchased the Contaminated Dog Foods, and

17 because of the false and misleading claims, warranties, representations, advertisements, other

18 marketing, and a failure to disclose information about the hazards present in the Contaminated

19 Dog Foods by Defendant, he was unaware that the Contaminated Dog Foods contained any level

20 of pentobarbital, a substance largely used to euthanize animals. As the result of Defendant’s

21 deceptive and negligent conduct alleged herein, Plaintiff Thomas was injured when he purchased

22 the Contaminated Dog Foods, which did not deliver what Defendant promised and had no value

23 or de minimis value because they were adulterated. Plaintiff Thomas was further injured as he did

24 business with a company he would not have if he knew the Contaminated Dog Foods contained

25 any level of pentobarbital or that Defendant utilized euthanized animals as a protein source. He

26 purchased the adulterated Contaminated Dog Foods on the assumption that the labeling of the

27 Contaminated Dog Foods was accurate and that it was unadulterated, pure, high quality, healthy,

28                                      - 28 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 and safe for dogs to ingest and did not include euthanized animals as a protein source. Further,

 2 should Plaintiff Thomas encounter the Contaminated Dog Foods in the future, he could not rely

 3 on the truthfulness of the packaging, absent corrective changes to the packaging and advertising

 4 of the Contaminated Dog Foods.

 5 107.     Plaintiff Joyce Brown (“Plaintiff Brown”) is, and at all times relevant hereto has been, a

 6 citizen of the State of Texas. Plaintiff Brown purchased certain lines of the Contaminated Dog

 7 Foods (including Gravy Train Chunks in Gravy with Beef Chunks) and occasionally mixed the

 8 wet food with Gravy Train dry food. She rescues stray dogs and has fed all of them the

 9 Contaminated Dog Foods. Several of her dogs have died over the course of the class period,

10 including: Speedy, a two-year-old Chihuahua mix who died in December 2016; Humpty, an eight-

11 or nine-year-old lab-chow mix who died in November 2017; Elly Mae, a ten-year-old lab-chow

12 mix who died in December 2017; Sara, an eight-year-old lab who died in October 2017; Red, an

13 eight-year-old lab who died November 2017; Mary, a nine-year-old lab-chow mix who died in

14 August 2017; Duke, a seven-year-old Great Pyrenees who died in August 2017. Plaintiff Brown

15 relied upon the “100 percent complete and balanced nutrition” claim when purchasing the

16 Contaminated Dog Foods. Plaintiff Brown trusted Defendant’s representations about the safety

17 and quality of its products when she purchased the Contaminated Dog Foods.

18 108.     Plaintiff Brown has purchased the Contaminated Dog Foods every two days for the past

19 fifteen years. She generally purchased the Contaminated Dog Foods from her local Kroger,

20 Walmart, and Family Dollar Stores. Her last purchase of the Contaminated Dog Food was in

21 February 2018.

22   109. During the time Plaintiff Brown purchased the Contaminated Dog Foods, and because of

23   the false and misleading claims, warranties, representations, advertisements, and other marketing

24   by Defendant, she was unaware that the Contaminated Dog Foods contained any level of

25   pentobarbital, a substance largely used to euthanize animals. As the result of Defendant’s

26   deceptive and negligent conduct alleged herein, Plaintiff Brown was injured when she purchased

27   the Contaminated Dog Foods, which did not deliver what Defendant promised and had no value

28                                      - 29 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1   or de minimis value because they were adulterated. Plaintiff Brown was further injured as she

 2   did business with a company she would not have if she knew the Contaminated Dog Foods

 3   contained any level of pentobarbital or that Defendant utilized euthanized animals as a protein

 4   source. She purchased the adulterated Contaminated Dog Foods on the assumption that the

 5   labeling of the Contaminated Dog Foods was accurate and that it was unadulterated, pure, healthy,

 6   and safe for dogs to ingest and did not include pentobarbital or euthanized animals as a protein

 7   source. Further, should Plaintiff Brown encounter the Contaminated Dog Foods in the future, she

 8   could not rely on the truthfulness of the packaging, absent corrective changes to the packaging

 9   and advertising of the Contaminated Dog Foods.

10          110.102.      Plaintiff Roberta Mayo (“Plaintiff Mayo”) is, and at all times relevant hereto

11 has been, a citizen of the State of Washington. Plaintiff Mayo purchased the Contaminated Dog

12 Foods (including Gravy Train with Chicken Chunks and Gravy Train with Beef Chunks) and fed

13 the Contaminated Dog Foods to her dogs, including Cocheese (a lab mix), Glory B (a chocolate

14 lab mix), and Blade (an Alaskan husky mix). Most recently, Glory B passed away on or around

15 February 2, 2018, two days after she consumed a can of Gravy Train with Chicken Chunks on or

16 around January 31, 2018. On February 5, 2018, Plaintiff Mayo’s cat, Midnight, also passed away

17 after having accidentally ingested some of the Contaminated Dog Food fed to Glory B on January

18 31st. Plaintiff Mayo believed that the Gravy Train foods she fed her dogs were safe, quality

19 products and trusted in Defendant’s representations about the safety of its products when

20 purchasing the Contaminated Dog Foods.

21          111.103.      Plaintiff Mayo began purchasing the Contaminated Dog Foods on occasion

22 for her dogs in or around February 2015, and her last purchase was on or around January 29, 2018,

23 when she purchased two cans of Gravy Train with Chicken Chunks. Plaintiff Mayo relied upon

24 the “100 percent complete and balanced nutrition” claim when purchasing the Contaminated Dog

25 Foods. Plaintiff Mayo no longer purchases the Contaminated Dog Foods after learning of the

26 presence of pentobarbital. Plaintiff Mayo purchased the Contaminated Dog Foods from Safeway

27 in Woodland, Washington; Walmart in Woodland, Washington; and WinCo Foods in Longview,

28                                     - 30 -   Lead Case No. 4:18-cv-00861-JSW
                   SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 Washington. During that time, based on the false and misleading claims, warranties,

 2 representations, advertisements, and other marketing by Defendant, Plaintiff Mayo was unaware

 3 that the Contaminated Dog Foods contained any level of pentobarbital, a substance largely used to

 4 euthanize animals. Plaintiff Mayo was injured by purchasing the Contaminated Dog Foods that

 5 had no value or de minimis value as they were adulterated.

 6          112.104.       As the result of Defendant’s deceptive and negligent conduct alleged herein,

 7 Plaintiff Mayo was injured when she purchased the Contaminated Dog Foods, which did not

 8 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

 9 Plaintiff Mayo was further injured as she did business with a company she would not have if she

10 knew that the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

11 utilized euthanized animals as a protein source. She purchased the adulterated Contaminated Dog

12 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

13 it was unadulterated, pure, healthy, and safe for dogs to ingest and did not include euthanized

14 animals as a protein source. Further, should Plaintiff Mayo encounter the Contaminated Dog

15 Foods in the future, she could not rely on the truthfulness of the packaging, absent corrective

16 changes to the packaging and advertising of the Contaminated Dog Foods.

17          113.105.       Plaintiff Jack Collins (“Plaintiff Collins”) is, and at all times relevant hereto

18 has been, a citizen of the State of Maryland. Plaintiff Collins purchased the Contaminated Dog

19 Foods (including Gravy Train with Beef Chunks; Kibbles ‘n Bits Chef’s Choice Homestyle Tender

20 Slices with Real Beef, Chicken & Vegetables in Gravy, Kibbles ‘n Bits Chef’s Choice American

21 Grill Burger Dinner with Real Bacon & Cheese Bits in Gravy, and Kibbles ‘n Bits Chef’s Choice

22 Bistro Tender Cuts with Real Beef & Vegetables in Gravy) and fed the Contaminated Dog Foods

23 to his miniature poodle, Duffy. Duffy passed away in February 2018, soon after consuming a can

24 of Gravy Train. Plaintiff Collins believed that the Gravy Train and Kibbles ‘n Bits dog food he

25 fed his dog were safe, quality products and trusted in Defendant’s representations about the safety

26 of its products when purchasing the Contaminated Dog Foods. Plaintiff Collins relied upon the

27

28                                      - 31 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 “100 percent complete and balanced nutrition” claim when purchasing the Contaminated Dog

 2 Foods.

 3          114.106.       Plaintiff Collins began purchasing the Contaminated Dog Foods in or

 4 around May 2016, and his last purchase was in or around February 2018. Plaintiff purchased a

 5 case containing twelve cans of the Contaminated Dog Foods approximately every two to three

 6 weeks. Plaintiff Collins no longer purchases the Contaminated Dog Foods after learning of the

 7 presence of pentobarbital. Plaintiff Collins purchased the Contaminated Dog Foods from Walmart

 8 in Waynesboro, Pennsylvania. During that time, based on the false and misleading claims,

 9 warranties, representations, advertisements, and other marketing by Defendant, Plaintiff Collins

10 was unaware that the Contaminated Dog Foods contained any level of pentobarbital, a substance

11 largely used to euthanize animals. Plaintiff Collins was injured by purchasing the Contaminated

12 Dog Foods that had no value or de minimis value as they were adulterated.

13          115.107.       As the result of Defendant’s deceptive and negligent conduct alleged herein,

14 Plaintiff Collins was injured when he purchased the Contaminated Dog Foods, which did not

15 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

16 Plaintiff Collins was further injured as he did business with a company he would not have if he

17 knew that the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

18 utilized euthanized animals as a protein source. He purchased the adulterated Contaminated Dog

19 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

20 it was unadulterated, pure, healthy, and safe for dogs to ingest and did not include euthanized

21 animals as a protein source. Further, should Plaintiff Collins encounter the Contaminated Dog

22 Foods in the future, he could not rely on the truthfulness of the packaging, absent corrective

23 changes to the packaging and advertising of the Contaminated Dog Foods.

24          116.   Plaintiff Vivian Jilek (“Plaintiff Jilek”) is, and at all times relevant hereto has been,

25 a citizen of the state of Minnesota. Plaintiff Jilek purchased certain lines of the Contaminated Dog

26 Foods (including Gravy Train with Beef Chunks, Gravy Train with Chicken Chunks, and Gravy

27 Train Meaty Ground Dinner with Beef and Bacon) and fed the Contaminated Dog Foods to her

28                                      - 32 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 purebred Yorkshire terrier, Sophie. Plaintiff Jilek believed the Gravy Train foods she fed her dog

 2 were safe and healthy, and trusted in Defendant’s representations about the safety of its products

 3 when purchasing the Contaminated Dog Foods.

 4          117.   Plaintiff Jilek has been purchasing the Contaminated Dog Foods since

 5 approximately 2013, and her last purchase was in approximately April 2018. Plaintiff Jilek relied

 6 upon the “100 percent complete and balanced nutrition” claim when purchasing the Contaminated

 7 Dog Foods. Plaintiff Jilek no longer purchases the Contaminated Dog Foods after learning of the

 8 presence of pentobarbital. Plaintiff Jilek primarily purchased the Contaminated Dog Foods from

 9 Family Dollar in Faribault, Minnesota and Family Dollar in Owatonna, Minnesota. During that

10 time, based on the false and misleading claims, warranties, representations, advertisements, and

11 other marketing by Defendant, Plaintiff Jilek was unaware that the Contaminated Dog Foods

12 contained any level of pentobarbital, a substance largely used to euthanize animals. Plaintiff Jilek

13 was injured by purchasing the Contaminated Dog Foods that had no value or de minimis value as

14 they were adulterated.

15          118.   As the result of Defendant’s deceptive and negligent conduct alleged herein,

16 Plaintiff Jilek was injured when he purchased the Contaminated Dog Foods, which did not deliver

17 what Defendant promised and had no value or de minimis value as they were adulterated. Plaintiff

18 Jilek was further injured as she did business with a company she would not have if she knew that

19 the Contaminated Dog Foods contained any level of pentobarbital or that Defendant utilized

20 euthanized animals as a protein source. She purchased the adulterated Contaminated Dog Foods

21 on the assumption that the labeling of the Contaminated Dog Foods was accurate and that it was

22 unadulterated, pure, high quality, healthy, and safe for dogs to ingest and did not include

23 euthanized animals as a protein source. Further, should Plaintiff Jilek encounter the Contaminated

24 Dog Foods in the future, she could not rely on the truthfulness of the packaging, absent corrective

25 changes to the packaging and advertising of the Contaminated Dog Foods.

26          119.108.        Plaintiff Rosemarie Schirripa (“Plaintiff Schirripa”) is, and at all times

27 relevant hereto has been, a citizen of the state of New York. Plaintiff Schirripa purchased certain

28                                      - 33 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 lines of the Contaminated Dog Foods (including the variety 12-pack of Kibbles ‘N Bits American

 2 Grill Burger Dinner with Real Bacon & Cheese Bits in Gravy and Chef’s Choice Bistro Tender

 3 Cuts with Real Turkey, Bacon & Vegetables in Gravy Variety) and fed the Contaminated Dog

 4 Foods to her dog, Otto, a seven-year-old miniature schnauzer. Plaintiff Schirripa believed the

 5 Kibbles ‘n Bits food she fed her dog were safe and healthy, and trusted in Defendant’s

 6 representations about the safety of its products when purchasing the Contaminated Dog Foods.

 7 Plaintiff Schirripa purchased the Contaminated Dog Food from a Walmart store in Kingston, New

 8 York from approximately January 2017 through April 2017. The purchases were approximately

 9 once a month. Plaintiff Schirripa began purchasing the Contaminated Dog Foods online from

10 Walmart.com in May 2017 and last purchased them in October 2017. Plaintiff Schirripa relied

11 upon the “100 percent complete and balanced nutrition” claim when purchasing the Contaminated

12 Dog Foods. After learning of the presence of pentobarbital, Plaintiff Schirripa no longer purchases

13 the Contaminated Dog Foods. Plaintiff Schirripa trusted Defendant’s representations about the

14 safety and quality of its products when she purchased the Contaminated Dog Foods.

15          120.109.       During the time Plaintiff Schirripa purchased the Contaminated Dog Foods,

16 and because of the false and misleading claims, warranties, representations, advertisements, and

17 other marketing by Defendant, she was unaware that the Contaminated Dog Foods contained any

18 level of pentobarbital, a substance largely used to euthanize animals. As the result of Defendant’s

19 deceptive and negligent conduct alleged herein, Plaintiff Schirripa was injured when she purchased

20 the Contaminated Dog Foods, which did not delivery what Defendant promised and had no value

21 or de minimis value because they were adulterated. Plaintiff Schirripa was further injured as she

22 did business with a company she would not have if she knew the Contaminated Dog Foods

23 contained any level of pentobarbital or that Defendant utilized euthanized animals as a protein

24 source. She purchased the Contaminated Dog Foods on the assumption that the labeling of the

25 Contaminated Dog Foods was accurate and that it was unadulterated, pure, healthy, and safe for

26 dogs to ingest and did not include euthanized animals as a protein source. Further, should Plaintiff

27 Schirripa encounter the Contaminated Dog Foods in the future, she could not rely on the

28                                      - 34 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 truthfulness of the packaging, absent correct changes to the packaging and advertising of the

 2 Contaminated Dog Foods.

 3          121.110.      Defendant Big Heart Pet Brands, Inc. is a subsidiary of J.M. Smucker

 4 Company, is incorporated in the State of California, and its headquarters are located at One

 5 Maritime Plaza, San Francisco, California.        Defendant manufactures, formulates, produces,

 6 distributes, labels, markets, advertises, and sells the Contaminated Dog Foods under the Gravy

 7 Train dog food brand name throughout the United States.

 8

 9

10

11                              in the State of California, and its marketing and advertising was

12 disseminated by Defendant and its agents from the State of California and throughout the United

13 States, through advertising and labeling that contained the misrepresentations and omissions

14 alleged herein. The advertising and labeling for the Contaminated Dog Foods identified San

15 Francisco, California as Defendant’s location and was designed to encourage consumers to

16 purchase the Contaminated Dog Foods and reasonably misled the reasonable consumer, i.e.,

17 Plaintiffs and the Classes, into purchasing the Contaminated Dog Foods. Until at least May of

18 2018, Quality Assurance for Defendant was located in Burbank, California. Defendant owns,

19 manufactures, and distributes the Contaminated Dog Foods, and created and/or authorized the

20 unlawful, fraudulent, unfair, misleading, and/or deceptive labeling and advertising for the

21 Contaminated Dog Foods in the State of California.

22          122.111.      The Contaminated Dog Foods containing the claim “100 percent complete

23 and balanced nutrition,” at a minimum, include:

24

25

26

27

28                                     - 35 -   Lead Case No. 4:18-cv-00861-JSW
                   SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (a)   Gravy Train Chunks in Gravy with Beef Chunks:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 36 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (b)   Gravy Train with Beef Chunks:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                (c)   Gravy Train Chunks in Gravy with T-Bone Flavor Chunks:
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 37 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (d)   Gravy Train with T-Bone Flavor Chunks:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 38 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1
                (e)   Gravy Train Chunks in Gravy with Chicken Chunks:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 39 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (f)   Gravy Train With Chicken Chunks:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14              (g)   Gravy Train Strips in Gravy With Beef Strips:

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 40 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2

 3

 4

 5

 6

 7

 8
                (h)   Gravy Train Chunks in Gravy with Lamb and Rice Chunks:
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 41 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (i)   Gravy Train Chunks in Gravy Stew:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15              (j)   Gravy Train Meaty Ground Dinner with Beef and Bacon

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 42 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2              (k)   Gravy Train Meaty Ground Dinner with Chicken

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 43 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (l)   Gravy Train with Chicken, Beef & Liver Medley:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 44 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1               (m)      Chef’s Choice Bistro Hearty Cuts with Real Beef, Chicken & Vegetables in

 2 Gravy:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14               (n)      Chef’s Choice Home-style Tender Slices with Real Beef, Chicken &
15 Vegetables in Gravy:

16

17

18

19

20

21

22

23

24

25

26

27

28                                   - 45 -   Lead Case No. 4:18-cv-00861-JSW
                 SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2              (o)   Bistro Tender Cuts with Real Beef & Vegetables in Gravy:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15              (p)   Home-style Meatballs & Pasta Dinner with Real Beef in Tomato Sauce:

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 46 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (q)   Bistro Tender Cuts with Real Turkey, Bacon & Vegetables in Gravy

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                (r)   American Grill Burger Dinner with Real Bacon & Cheese Bits in Gravy:
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  - 47 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2

 3                       DEFENDANT’S STATEMENTS AND OMISSIONS
                       VIOLATE RELEVANT STATE AND FEDERAL LAWS
 4          123.112.       State laws are designed to ensure that a company’s claims about its products
 5 are truthful and accurate. Defendant violated the relevant state laws here, including California, by

 6 incorrectly, negligently, deceptively, knowingly, and fraudulently claiming that the Contaminated

 7 Dog Foods are nourishing, pure, healthy, quality, and safe and offer 100 percent complete and

 8 balanced nutrition with the purest ingredients while meeting all relevant federal regulations, when

 9 in fact the Contaminated Dog Foods are adulterated and contain a controlled substance that is not

10 nourishing, healthy, quality, or pure and causes the product not to meet the so-called rigorous

11 supplier standards utilized by Defendant. Indeed, Defendant negligently, recklessly, and/or

12 intentionally chose to omit that the Contaminated Dog Foods were adulterated, contained

13 pentobarbital, and/or that Defendant utilized euthanized animals as a protein source in the

14 Contaminated Dog Foods.

15          124.113.       The Contaminated Dog Food violated numerous state laws prohibiting any
16 sale of adulterated or misbranded pet food. Fla. Stat. Ann. § 580.071; Ga. Code Ann. § 2-13-10;

17 505 Ill. Comp. Stat. Ann. 30/11.1; Ky. Rev. Stat. Ann. § 250.551; Minn. Stat. Ann. § 25.38; N.Y.

18 Agric. & Mkts. Law § 133; Ohio Rev. Code Ann. § 923.51; Tenn. Code Ann. § 44-6-108; Tex.

19 Agric Code Ann. § 141.148; W.Va. Code Ann § 19-14-10; Wash. Rev. code Ann. § 15.53.902.

20          125.114.       Defendant had a duty to disclose the potential known risk of pentobarbital
21 in the Contaminated Dog Foods under numerous state and federal law. Cal. Health & Safety Code

22 § 113075; Cal. Code Regs., tit. 17, § 19025(e); 21 U.S.C. §§ 342, 343; see also Questions &

23 Answers: Contaminants in Pet Food, available at https://tinyurl.com/y2np5nh6 (last accessed Dec.

24 5, 2019) (“FDA considers pet food containing pentobarbital residues to be adulterated under the

25 Federal Food, Drug, and Cosmetic Act”).

26        126. Defendant’s marketing and advertising campaign has been sufficiently lengthy in
27 duration and widespread in dissemination.

28                                      - 48 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          127.    Defendant has engaged in this long-term advertising campaign to convince

 2 potential customers that the Contaminated Dog Foods are pure, quality, healthy, and safe for

 3 consumption and offer 100 percent complete and balanced nutrition with the purest ingredients.

 4                             PLAINTIFFS’ RELIANCE WAS
                         REASONABLE AND FORESEEN BY DEFENDANT
 5
            128.115.       Plaintiffs reasonably relied on Defendant’s own false statements,
 6
     misrepresentations, and omissions concerning the particular qualities and benefits of the
 7
     Contaminated Dog Foods.
 8
            129.116.       Plaintiffs read and relied upon the labels of the Contaminated Dog Foods in
 9
     making their purchasing decisions.
10
            130.117.       A reasonable consumer would consider the labeling of a product when
11
     deciding whether to purchase the product. Here, Plaintiffs relied on the specific false statements
12
     and misrepresentations by Defendant that the Contaminated Dog Foods contain “100 percent
13
     complete and balanced nutrition,” with no disclosure that the Contaminated Dog Foods were
14
     adulterated or contained pentobarbital, a substance largely used to euthanize animals.
15
                   DEFENDANT’S KNOWLEDGE AND NOTICE OF BREACHES
16                     OF ITS EXPRESS AND IMPLIED WARRANTIES
17
            131.118.       Defendant has received sufficient notice of its breaches of express and
18
     implied warranties. Defendant has, and had, exclusive knowledge of the physical and chemical
19
     make-up of the Contaminated Dog Foods.
20
            132.119.       Defendant also had notice of the real risk that pentobarbital may appear in
21
     the Contaminated Dog Foods if the manufacturing and sourcing were not properly monitored.
22
     Indeed, this is not the first time that Defendant’s Gravy Train or Kibbles ‘n Bits® lines of food
23
     have been found to contain pentobarbital.28
24

25

26   28
          https://www.care2.com/causes/fda-says-pet-food-company-cannot-donate-recalled-products-
     to-shelter.html
27

28                                      - 49 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              PRIVITY EXISTS WITH PLAINTIFFS AND THE PROPOSED CLASSES

 2          133.120.       Defendant knew that consumers such as Plaintiffs and the proposed Classes

 3 would be the end purchasers of the Contaminated Dog Foods and the targets of its advertising and

 4 statements.

 5          134.121.       Defendant intended that the advertising, labeling, statements, and

 6 representations would be considered throughout the United States by end purchasers of the

 7 Contaminated Dog Foods, including Plaintiffs and the proposed Classes.

 8          135.122.       Defendant directed the advertising, labeling, statements, representations,

 9 and warranties of the Contaminated Dog Foods from the State of California to end purchasers

10 throughout the United States, including Plaintiffs and the proposed Classes.

11          136.123.       Defendant directly marketed, from the State of California, to Plaintiffs and

12 the proposed Classes through statements on its website, labeling, advertising, and packaging

13 throughout the United States.

14          137.124.       Plaintiffs and the proposed Classes are the intended beneficiaries of the

15 expressed and implied warranties.

16                                 CLASS ACTION ALLEGATIONS

17          138.125.       Plaintiffs bring this action individually and on behalf of the following Class

18 pursuant to Rule 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure for the

19 California statutory claims:

20                  All persons who are citizens of Plaintiffs’ States who, from February
                    1, 2012 to the present, purchased the Contaminated Dog Foods for
21
                    household or business use, and not for resale (the “Class”).29
22          139.126.       Plaintiffs also bring this action individually and on behalf of the following
23 Subclasses pursuant to Rule 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:

24
                    All persons who are citizens of California who, from February 1,
25                  2012 to the present, purchased the Contaminated Dog Foods for

26

27   29
     “Plaintiffs’ States” include: California, Ohio, Alabama, Georgia, Florida, Illinois, Tennessee,
   Texas, Washington, Maryland, Minnesota, West Virginia, and New York.
28                                                - 50 -       Lead Case No. 4:18-cv-00861-JSW
                   SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                household or business use, and not for resale (the “California
 1              Subclass”).
 2
                All persons who are citizens of Ohio who, from February 1, 2012 to
 3              the present, purchased the Contaminated Dog Foods for household
                or business use, and not for resale (the “Ohio Subclass”).
 4
                All persons who are citizens of Alabama who, from February 1,
 5              2012 to the present, purchased the Contaminated Dog Foods for
                household or business use, and not for resale (the “Alabama
 6
                Subclass”).
 7
                All persons who are citizens of Georgia who, from February 1, 2012
 8              to the present, purchased the Contaminated Dog Foods for
                household or business use, and not for resale (the “Georgia
 9              Subclass”).
10              All persons who are citizens of Florida who, from February 1, 2012,
                to the present, purchased the Contaminated Dog Foods for
11
                household or business use, and not for resale (the “Florida
12              Subclass”).

13              All persons who are citizens of Illinois who, from February 1, 2012
                to the present, purchased the Contaminated Dog Foods for
14              household or business use, and not for resale (the “Illinois
                Subclass”).
15
                All persons who are citizens of Tennessee who, from February 1,
16
                2012 to the present, purchased the Contaminated Dog Foods for
17              household or business use, and not for resale (the “Tennessee
                Subclass”).
18
                All persons who are citizens of Texas who, from February 1, 2012
19              to the present, purchased the Contaminated Dog Foods for
                household or business use, and not for resale (the “Texas Subclass”).
20

21              All persons who are citizens of Washington who, from February 1,
                2012 to the present, purchased the Contaminated Dog Foods for
22              household or business use, and not for resale (the “Washington
                Subclass”).
23
                All persons who are citizens of Maryland who, from February 1,
24              2012 to the present, purchased the Contaminated Dog Foods for
                household or business use, and not for resale (the “Maryland
25
                Subclass”).
26
                All persons who are citizens of Minnesota who, from February 1,
27              2012 to the present, purchased the Contaminated Dog Foods for

28                                  - 51 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                    household or business use, and not for resale (the “Minnesota
 1                  Subclass”).
 2
                    All persons who are citizens of West Virginia who, from February
 3                  1, 2012 to the present, purchased the Contaminated Dog Foods for
                    household or business use, and not for resale (the “West Virginia
 4                  Subclass”).
 5                  All persons who are citizens of New York who, from February 1,
                    2012 to the present, purchased the Contaminated Dog Foods for
 6
                    household or business use, and not for resale (the “New York
 7                  Subclass”).
            140.127.        Excluded from the Subclasses (collectively “Classes”) are the Defendant,
 8

 9 any parent companies, subsidiaries, and/or affiliates, officers, directors, legal representatives,

10 and/or employees; co-conspirators, all governmental entities, and any judge, justice, or judicial

11 officer presiding over this matter.
           141.128.       This action is brought and may be properly maintained as a Class action.
12
     There is a well-defined community of interests in this litigation and the members of the Classes
13
     are easily ascertainable.
14
            142.129.        The members in the proposed Classes are so numerous that individual
15
     joinder of all members is impracticable, and the disposition of the claims of all Class members in
16
     a single action will provide substantial benefits to the parties and Court.
17
            143.130.        Questions of law and fact common to Plaintiffs and the Classes include, but
18

19 are not limited to, the following:
                   (a)     whether Defendant owed a duty of care to the Classes;
20
                    (b)     whether Defendant knew or should have known that the Contaminated Dog
21

22 Foods were adulterated or contained pentobarbital;
                (c)     whether Defendant wrongfully represented and continues to represent that
23

24 the Contaminated Dog Foods are healthy, quality, pure, and safe;
                 (d)   whether Defendant wrongfully represented, and continues to represent, that
25

26 the Contaminated Dog Foods are manufactured in compliance with all governing regulations;

27

28                                       - 52 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1                 (e)     whether Defendant wrongfully failed to state that the Contaminated Dog

 2 Foods are in fact adulterated under federal and relevant state laws;

 3                 (f)     whether Defendant’s representations and omissions in advertising and/or

 4 labeling are false, deceptive, and misleading;

 5                 (g)     whether those representations and omissions are likely to deceive a

 6 reasonable consumer;

 7                 (h)     whether Defendant had knowledge that those representations and omissions

 8 were false, deceptive, and misleading;

 9                 (i)     whether Defendant continues to disseminate those representations and

10 omissions despite knowledge that the representations are false, deceptive, and misleading;

11                 (j)     whether a representation that a product is healthy, pure, quality and

12 nutritious coupled with omissions that the Contaminated Dog Foods were adulterated or contained

13 pentobarbital is material to a reasonable consumer;

14                 (k)     whether Defendant violated sections 17200, et seq. of the California

15 Business & Professions Code;

16                 (l)     whether Defendant violated sections 17500, et seq. of the California

17 Business & Professions Code;

18                 (m)     whether Defendant violated sections 1750, et seq. of the California Civil

19 Code;

20                 (n)     whether Defendant’s fraudulently concealed from the Classes that the

21 Contaminated Dog Foods were adulterated;

22                 (o)     whether Defendant breached its express and implied warranties;

23                 (p)     whether Defendant’s conduct was negligent per se under applicable law;

24                 (q)     whether Defendant’s conduct violated applicable state laws;

25                 (r)     whether Defendant knowingly and/or recklessly utilized JBS as a supplier

26 for ingredients for the Contaminated Dog Foods;

27

28                                      - 53 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1                 (s)      whether Plaintiffs and the members of the Classes are entitled to actual,

 2 statutory, and punitive damages; and

 3                 (t)      whether Plaintiffs and members of the Classes are entitled to declaratory

 4 and injunctive relief.

 5          144.131.        Defendant engaged in a common course of conduct giving rise to the legal

 6 rights sought to be enforced by Plaintiffs individually and on behalf of the other members of the

 7 Classes. Identical statutory violations and business practices and harms are involved. Individual

 8 questions, if any, are not prevalent in comparison to the numerous common questions that

 9 dominate this action.

10          145.132.        Plaintiffs’ claims are typical of each Class and Subclass members’ claims

11 in that they are based on the same underlying facts, events, and circumstances relating to

12 Defendant’s conduct.

13          146.133.        Plaintiffs will fairly and adequately represent and protect the interests of the

14 Classes, has no interests incompatible with the interests of the Classes, and have retained counsel

15 competent and experienced in class action, consumer protection, and false advertising litigation.

16          147.134.        Class treatment is superior to other options for resolution of the controversy

17 because the relief sought for each Class and Subclass member is small such that, absent

18 representative litigation, it would be infeasible for members of the Class and Subclass to redress

19 the wrongs done to them individually.

20          148.135.        Questions of law and fact common to the Classes predominate over any

21 questions affecting only individual members of the Class and Subclasses.

22          149.136.        As a result of the foregoing, Class treatment is appropriate.

23                                                COUNT I

24        (Violations of California’s Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750,
     et seq., Against Defendant on Behalf of the Classes By All Plaintiffs On All Theories Except
25
       Plaintiff Mayo Who Proceeds On Grounds Other Than Affirmative Misrepresentation)
26
            150.137.        Plaintiffs incorporate by reference and reallege each and every allegation
27
     contained above, as though fully set forth herein.
28                                                  - 54 - Lead Case No. 4:18-cv-00861-JSW
                   SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          151.138.        Plaintiffs and each proposed Class member are a “consumer,” as that term

 2 is defined in section 1761(d) of the California Civil Code.

 3          152.139.        The Contaminated Dog Foods are “goods,” as that term is defined in section

 4 1761(a) of the California Civil Code.

 5          153.140.        Defendant is a “person” as that term is defined in section 1761(c) of the

 6 California Civil Code.

 7          154.141.        Plaintiffs and each proposed Class member’s purchase of Defendant’s

 8 products constituted a “transaction,” as that term is defined in section 1761(e) of the California

 9 Civil Code

10          155.142.        Defendant’s conduct alleged herein violates the following provisions of

11 California’s Consumers Legal Remedies Act (the “CLRA”):

12                  (a)     California Civil Code section 1770(a)(5), by representing that the

13 Contaminated Dog Foods are pure, quality, healthy and safe for consumption and by failing to

14 disclose that the Contaminated Dog Foods were in fact adulterated with pentobarbital

15                  (b)     California Civil Code section 1770(a)(7), by representing that the

16 Contaminated Dog Foods were of a particular standard, quality, or grade, when they were in fact

17 adulterated and not fit for consumption;

18                  (c)     California Civil Code section 1770(a)(9), by advertising the Contaminated

19 Dog Foods with the intent not to sell them as advertised; and

20                  (d)     California Civil Code section 1770(a)(16), by representing that the

21 Contaminated Dog Foods have been supplied in accordance with previous representations when

22 they have not.

23          156.143.        As a direct and proximate result of these violations, Plaintiffs and the

24 Classes have been harmed, and that harm will continue unless Defendant is enjoined from using

25 the misleading marketing described herein in any manner in connection with the advertising and

26 sale of the Contaminated Dog Foods.

27

28                                      - 55 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          157.144.        On February 14, 2018, February 22, 2018, March 14, 2018, March 21, 2018,

 2 May 9, 2018, June 19, 2018, and October 10, 2019, counsel for Plaintiffs and the Class sent

 3 Defendant written notices (via U.S. certified mail, return receipt requested) that its conduct is in

 4 violation of the CLRA concerning the aforementioned representations and pentobarbital.

 5          158.145.        Defendant failed to provide appropriate relief for its violations of CLRA

 6 sections 1770(a)(5), (7), (9), and (16) within thirty days of receipt of Plaintiffs’ notifications.   In

 7 accordance with CLRA section 1782(b), Plaintiffs and the Class are entitled, under CLRA section

 8 1780, to recover and obtain the following relief for Defendant’s violations of CLRA sections

 9 1770(a)(5),(7), (9) and (16):

10                  (a)     actual damages under CLRA section 1780(a)(1);

11                  (b)     restitution of property under CLRA section 1780(a)(3);

12                  (c)     punitive damages under CLRA section 1780(a)(4) and because Defendant

13 has engaged in fraud, malice, or oppression; and

14                  (d)     any other relief the Court deems proper under CLRA section 1780(a)(5).

15          159.146.        Plaintiffs seek an award of attorneys’ fees pursuant to, inter alia, section

16 1780(e) of the California Civil Code and section 1021.5 of the California Code of Civil Procedure.

17                                               COUNT II

18        (Violations of California False Advertising Law, Cal. Bus. & Prof. Code §§ 17500,
         et seq., Against Defendant on Behalf of the Classes By All Plaintiffs On All Theories
19
              Except Plaintiff Mayo Who Proceeds On Grounds Other Than Affirmative
20                              Misrepresentation for Injunctive Relief)

21          160.147.        Plaintiffs incorporate by reference and reallege each and every allegation
22 contained above, as though fully set forth herein.

23          161.148.        California’s False Advertising Law (“FAL”) prohibits any statement in
24 connection with the sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code §

25 17500.

26          162.149.        As set forth herein, Defendant’s claims that the Contaminated Dog Foods
27 are healthy and safe for consumption are literally false and likely to deceive the public.

28                                      - 56 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          163.150.       Defendant’s claims that the Contaminated Dog Foods are pure, quality,

 2 healthy, and safe for consumption are untrue or misleading because these claims fail to disclose

 3 that the Contaminated Dog Foods were in fact adulterated by containing the controlled substance

 4 of pentobarbital.

 5          164.151.       Defendant’s claim that the Contaminated Dog Foods provide 100 percent

 6 complete and balanced nutrition are untrue or misleading because Defendant fails to disclose that

 7 the Contaminated Dog Foods were in fact adulterated with pentobarbital.

 8          165.152.       Defendant knew, or reasonably should have known, that the claims were

 9 untrue or misleading.

10          166.153.       Defendant’s conduct is ongoing and continuing, such that prospective

11 injunctive relief is necessary, especially given Plaintiffs’ desire to purchase these products in the

12 future if they can be assured that the Contaminated Dog Foods are properly unadulterated pet food

13 and meet the advertising claims.

14          167.154.       Plaintiffs and members of the Classes are entitled to injunctive and equitable

15 relief, and restitution in the amount they spent on the Contaminated Dog Foods.

16                                              COUNT III

17          (Violations of the Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200,
        et seq., Against Defendant on Behalf of the Classes By All Plaintiffs On All Theories
18
             Except Plaintiff Mayo Who Proceeds On Grounds Other Than Affirmative
19                             Misrepresentation for Injunctive Relief)

20          168.155.       Plaintiffs incorporate by reference and reallege each and every allegation
21 contained above, as though fully set forth herein.

22          169.156.       The Unfair Competition Law prohibits any “unlawful, unfair or fraudulent
23 business act or practice.” Cal. Bus. & Prof. Code § 17200.

24 Fraudulent

25          170.157.       Defendant’s statements that the Contaminated Dog Foods are pure, quality
26 healthy, and safe and provide 100 percent complete and balance nutrition are literally false and

27

28                                      - 57 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 likely to deceive the public, as is Defendant’s failing to make any mention that the Contaminated

 2 Dog Foods are adulterated and contain pentobarbital.

 3 Unlawful

 4          171.158.        As alleged herein, Defendant has sold and advertised the adulterated

 5 Contaminated Dog Foods with false or misleading claims, such that Defendant’s actions as alleged

 6 herein violate at least the following laws:

 7              •   the CLRA, Cal. Civ. Code §§ 1750, et seq.; and

 8              •   the FAL, Cal. Bus. & Prof. Code §§ 17500, et seq.

 9 Unfair

10          172.159.        Defendant’s conduct with respect to the labeling, advertising, marketing,

11 and sale of the Contaminated Dog Foods is unfair because Defendant’s conduct was immoral,

12 unethical, unscrupulous, or substantially injurious to consumers and the utility of its conduct, if

13 any, does not outweigh the gravity of the harm to its victims.

14          173.160.        Defendant’s conduct with respect to the labeling, advertising, marketing,

15 and sale of the Contaminated Dog Foods is also unfair because it violates public policy as declared

16 by specific constitutional, statutory, or regulatory provisions, including, but not limited to, the FAL

17 and the CLRA.

18          174.161.        Defendant’s conduct with respect to the labeling, advertising, marketing,

19 and sale of the Contaminated Dog Foods is also unfair because the consumer injury is substantial,

20 not outweighed by benefits to consumers or competition, and not one consumers, themselves, can

21 reasonably avoid.

22          175.162.        In accordance with section 17203 of the California Business & Professions

23 Code, Plaintiffs seek an order enjoining Defendant from continuing to conduct business through

24 fraudulent or unlawful acts and practices and to commence a corrective advertising campaign.

25 Defendant’s conduct is ongoing and continuing, such that prospective injunctive relief is

26 necessary.

27

28                                       - 58 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          176.    On behalf of himself and the Classes, Plaintiffs also seek an order for the restitution

 2 of all monies from the sale the Contaminated Dog Foods, which were unjustly acquired through

 3 acts of fraudulent, unfair, or unlawful competition consistent with Cal. Com. Code § 2721.

 4                                          COUNT IV
                        (Breach of Express Warranty, Cal. Com. Code § 2313,
 5                           Against Defendant on Behalf of the Classes)
 6
            177.163.        Plaintiffs incorporate by reference and reallege each and every allegation
 7
     contained above, as though fully set forth herein.
 8
            178.164.        As set forth herein, Defendant made express representations to Plaintiffs
 9
     and the Classes that the Contaminated Dog Foods are pure, quality, healthy, and safe for
10
     consumption and provide 100 percent complete and balanced nutrition.
11
            179.165.        Defendant also made express representations to Plaintiffs and the Classes
12
     that the Contaminated Dog Foods comply with all applicable regulations, including that they are
13
     not adulterated by allowing their sale in various stores throughout the United States.
14
            180.166.        These promises became part of the basis of the bargain between the parties
15
     and thus constituted express warranties.
16
            181.167.        There was a sale of goods from Defendant to Plaintiffs and the Class
17
     members.
18
            182.168.        On the basis of these express warranties, Defendant sold the Contaminated
19
     Dog Foods to Plaintiffs and the Classes.
20
            183.169.        Defendant knowingly breached the express warranties by selling the
21
     Contaminated Dog Foods which are adulterated and contain pentobarbital.
22
            184.170.        Defendant was on notice of this breach as it was aware of the presence of
23
     pentobarbital and/or the use of euthanized animals as protein or meat by-product source in the
24
     Contaminated Dog Foods.
25
            185.171.        Privity exists because Defendant expressly warranted to Plaintiffs and the
26
     Classes that the Contaminated Dog Foods were unadulterated, pure, quality, healthy, and safe for
27
     consumption and provided 100 percent complete and balanced nutrition.
28                                             - 59 -        Lead Case No. 4:18-cv-00861-JSW
                   SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          186.172.       Plaintiffs and the Classes reasonably relied on the express warranties by

 2 Defendant.

 3          187.173.       As a result of Defendant’s breaches of its express warranties, Plaintiffs and

 4 the Classes sustained damages when they paid money for the Contaminated Dog Foods that were

 5 not what Defendant represented and were not properly sold under applicable regulations and law.

 6          188.174.       Plaintiffs on behalf of themselves and the Classes, seek actual damages for

 7 Defendant’s breach of warranty.

 8                                               .COUNT V

 9              (Fraudulent Concealment Against Defendant on Behalf of the Classes)

10 189.     Plaintiffs incorporate by reference and reallege each and every allegation contained above,
11 as though fully set forth herein.

12 190.     As alleged more fully herein, at the time Defendant sold the Contaminated Dog Foods to
13 Plaintiffs and Class Members, it knew it was adulterated with pentobarbital.

14 191.     At all times relevant herein, Defendant made misrepresentations of material fact to
15 Plaintiffs and the other Class Members as a means of concealing the true nature and quality of the

16 Contaminated Dog Foods, claiming it was pure, nutritious, healthy, and pure quality with no

17 disclosure that the Contaminated Dog Foods were adulterated and pentobarbital.

18 192.     Defendant has concealed material facts from Plaintiffs and the other Class Members,
19 including but not limited to:

20 (a)      the true nature and quality of the Contaminated Dog Foods;
21 (b)      the inclusion of pentobarbital in the Contaminated Dog Foods; and
22 (c)      that the Contaminated Dog Foods were not lawfully sold as labelled and packaged as they
23 were adulterated.

24 193.     Defendant had a duty to disclose these facts, regardless of the existence of privity, by virtue
25 of (a) Defendant’s exclusive knowledge as to the true nature and ingredients of the Contaminated

26 Dog Foods; (b) Defendant’s awareness that Plaintiffs and members of the proposed Classes were

27 not reasonably likely to discover these facts; (c) Defendant’s active concealment of those facts

28                                      - 60 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 from Plaintiffs and the proposed Classes (by, among other things, making the false representations

 2 described above); and (d) Defendant’s statutory and common-law obligations to disclose material

 3 information to the consumers as alleged herein.

 4 194.      Plaintiffs and members of the Classes would have acted differently had Defendant

 5 disclosed this information to them and allowed them to make a fully-informed decision before they

 6 purchased the Contaminated Dog Foods.

 7 195.      The facts Defendant concealed from Plaintiffs and the Classes are material and uniform in

 8 nature.

 9 196.      Defendant made misrepresentations of material fact in an effort to conceal the actual

10 nutritional value, true nature and ingredients of the Contaminated Dog Foods and to prevent Class

11 Members from becoming aware of the nutritional value, true nature, and ingredients of the

12 Contaminated Dog Foods. Plaintiffs and the Classes would have relied on the disclosure of

13 inclusion of pentobarbital in the Contaminated Dog Foods.

14 197.      As a proximate result of Defendant’s concealment and suppression of material facts,

15 Plaintiffs and the Classes have sustained damage by, among other things, paying for Contaminated

16 Dog Foods that were adulterated and unlawfully sold to consumers, rendering the Contaminated

17 Dog Foods of zero or de minimis value.

18 198.      Plaintiffs, on behalf of themselves and the Classes, seek full refund and/or actual damages

19 for Defendant’s fraudulent concealment.

20           199.   Because Defendant engaged in the conduct alleged herein deliberately and with

21   intent, Plaintiffs and the Classes are entitled to an award of punitive damages, the total amount of

22   which shall be proven at trial.

23                                              COUNT VI

24    (Violations of Georgia’s False Advertising Law, Ga. Code Ann. § 10-1-420 et seq., Against
                            Defendant on Behalf of the Georgia Subclass)
25

26           200.175.       Plaintiff Roupe incorporates by reference and realleges each and every
27 allegation contained above, as though fully set forth herein.

28                                       - 61 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          201.176.       Georgia’s False Advertising Law prohibits the sale of merchandise

 2 advertised “with intent, design or purpose not to sell … upon the terms stated therein or otherwise

 3 communicated ….” Ga. Code Ann. § 10-1-420(a).

 4          202.177.       Georgia’s False Advertising Law also prohibits advertising that is “untrue

 5 or fraudulent and which is known or which by the exercise or reasonable case should be known to

 6 be untrue or fraudulent.” Ga. Code Ann. § 10-1-421(a).

 7          203.178.       As set forth herein, Defendant’s claims that the Contaminated Dog Foods

 8 are healthy and safe for consumption are literally false and likely to deceive the public.

 9          204.179.       Defendant’s claims that the Contaminated Dog Foods are pure, quality,

10 healthy, and safe for consumption are untrue or misleading because these claims fail to disclose

11 that the Contaminated Dog Foods were in fact adulterated with pentobarbital.

12          205.180.       Defendant’s claim that the Contaminated Dog Foods are 100 percent

13 complete and balanced nutrition are untrue or misleading because it fails to disclose that the

14 Contaminated Dog Foods were in fact adulterated with pentobarbital.

15          206.181.       Defendant knew, or reasonably should have known, that the claims were

16 untrue or misleading.

17          207.182.       Defendant’s conduct is ongoing and continuing, such that prospective

18 injunctive relief is necessary, especially given Plaintiff Roupe’s desire to purchase these products

19 in the future if she can be assured that the Contaminated Dog Foods are unadulterated dog food

20 that meets the advertising claims.

21          208.183.       Plaintiff Roupe and members of the Georgia Subclass are entitled to

22 injunctive and equitable relief pursuant to section 10-1-423 of the Georgia Code.

23                                             COUNT VII

24      (Violations of Florida Deceptive and Unfair Trade Practices Act, Fl. Stat. §§ 501.201-
                    501.23, Against Defendant on Behalf of the Florida Subclass)
25

26          209.184.       Plaintiff Sebastiano incorporates by reference and realleges each and every
27 allegation contained above, as though fully set forth herein.

28                                      - 62 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          210.185.          This is an action for relief under the Florida Deceptive and Unfair Trade

 2 Practices Act (“FDUTPA”), Fl. Stat. §§ 501.201-501.23.

 3          211.186.      The purpose of the FDUTPA is “[t]o protect the consuming public and

 4 legitimate business enterprises from those who engage in unfair methods of competition, or

 5 unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

 6 Fla. Stat. § 501.202(2).

 7          212.187.      Plaintiff Sebastiano and each proposed member of the Florida Subclass are

 8 “consumers,” as defined by section 501.203(7) of the Florida Statutes.

 9          213.188.      Section 501.203(8) of the Florida Statutes defines “trade or commerce” as

10 “the advertising, soliciting, providing, offering, or distributing, whether by sale, rental, or

11 otherwise, of any good or service, or any property, whether tangible or intangible, or any other

12 article, commodity, or thing of value, wherever situated. ‘Trade or commerce’ shall include the

13 conduct of any trade or commerce, however denominated, including any nonprofit or not-for-profit

14 person or activity.” Fl. Stat. § 501.203(8). The advertising, soliciting, providing, offering, or

15 distribution of the Contaminated Dog Foods to Plaintiff Sebastiano and the Florida Subclass is

16 “trade or commerce” within the meaning of section 501.203(8) of the Florida Statutes.

17          214.189.      Section 501.204(1) of the Florida Statutes provides that “[u]nfair methods

18 of competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

19 conduct of any trade or commerce are hereby declared unlawful.” Fl. Stat. § 501.204(1).

20          215.190.      Defendant engaged in unfair competition and unfair, unlawful, or fraudulent

21 business practices by claiming the Contaminated Dog Foods were pure, quality, healthy, and safe

22 for consumption and by knowingly, intentionally, and/or negligently concealing from Plaintiff

23 Sebastiano and the Florida Subclass the fact that the Contaminated Dog Foods were adulterated

24 with pentobarbital, which was not readily discoverable. Defendant should have disclosed such

25 information because it was in a superior position to know the facts regarding the true make-up and

26 quality of the Contaminated Dog Foods. Plaintiff Sebastiano and the Florida Subclass could not

27

28                                      - 63 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 reasonably be expected to learn or discover the true facts regarding the make-up and/or quality of

 2 the Contaminated Dog Foods.

 3          216.191.       The Defendant’s unconscionable, illegal, unfair, and deceptive acts and

 4 practices violate the provisions of the FDUTPA.

 5          217.192.       As a direct and proximate result of Defendant’s acts and omissions, Plaintiff

 6 Sebastiano and the Florida Subclass have suffered or will suffer damages for which they are

 7 entitled to relief pursuant to section 501.211(2) of the Florida Statutes and which include, without

 8 limitation, a full refund for the Contaminated Dog Foods they purchased, all of which constitute

 9 cognizable damages under sections 501.201, et seq. of the FDITPA.

10          218.193.       Plaintiff Sebastiano and the Florida Subclass are entitled to recover their

11 reasonable attorneys’ fees pursuant to section 501.2105 of the Florida Statutes upon prevailing in

12 this matter.

13                                            COUNT VIII

14                        (Breach of Express Warranty, Fla. Stat. § 672.313,
                         Against Defendant on Behalf of the Florida Subclass)
15

16          219.   Plaintiff Sebastiano incorporates by reference and realleges each and every

17 allegation contained above, as though fully set forth herein.

18          220.   As set forth herein, Defendant made express representations to Plaintiff Sebastiano

19 and the Florida Subclass that the Contaminated Dog Foods are pure, quality, healthy, safe for

20 consumption, and provide 100 percent complete and balanced nutrition.

21          221.   Defendant also made express representations to Plaintiff Sebastiano and the Florida

22 Subclass that the Contaminated Dog Foods meet all applicable regulations, including that they are

23 not adulterated dog food, by allowing their sale in various stores throughout the United States.

24          222.   These promises became part of the basis of the bargain between the parties and thus

25 constituted express warranties.

26          223.   There was a sale of goods from Defendant to Plaintiff Sebastiano and the Florida

27 Subclass members.

28                                      - 64 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          224.   On the basis of these express warranties, Defendant sold the Contaminated Dog

 2 Foods to Plaintiff Sebastiano and the Florida Subclass.

 3          225.   Defendant knowingly breached the express warranties by selling Contaminated

 4 Dog Foods that were adulterated and contained pentobarbital.

 5          226.   Defendant was on notice of this breach as it was aware of the presence of

 6 pentobarbital and/or the use of euthanized animals as a source of protein or meat by-product in the

 7 Contaminated Dog Foods.

 8          227.   Privity exists because Defendant expressly warranted to Plaintiff Sebastiano and

 9 the Florida Subclass that the Contaminated Dog Foods were pure, quality, healthy, safe for

10 consumption, unadulterated, and provided 100 percent complete and balanced nutrition.

11          228.   Plaintiff Sebastiano and the Florida Subclass reasonably relied on the express

12 warranties by Defendant.

13          229.   As a result of Defendant’s breaches of its express warranties, Plaintiff Sebastiano

14 and the Florida Subclass sustained damages as they paid money for Contaminated Dog Foods that

15 were not what Defendant represented and were sold in violation of applicable regulations and laws.

16          230.   Plaintiff Sebastiano, on behalf of himself and the Florida Subclass, seeks actual

17 damages for Defendant’s breach of warranty.

18                                           COUNT VIIIX
19                        (Breach of Implied Warranty, Fla. Stat. § 672.314,
20                       Against Defendant on Behalf of the Florida Subclass)

21          231.194.       Plaintiff Sebastiano incorporates by reference and realleges each and every

22 allegation contained above, as though fully set forth herein.

23          232.195.       As set forth herein, the Contaminated Dog Foods are not fit for their

24 ordinary purposes for which they are used as they were adulterated or similarly contaminated.

25          233.196.       The Contaminated Dog Foods also do not conform to the promises or

26 affirmations of fact made on the packaging or labels.

27

28                                      - 65 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          234.197.        Defendant is a merchant engaging in the sale of goods to Plaintiff

 2 Sebastiano and the Florida Subclass.

 3          235.198.        There was a sale of goods from Defendant to Plaintiff Sebastiano and the

 4 Florida Subclass members.

 5          236.199.        Defendant breached the implied warranties by selling the Contaminated

 6 Dog Foods that were not fit for their ordinary purpose because they were adulterated dog food that

 7 contained pentobarbital.

 8          237.200.        Defendant was on notice of this breach as it was aware of the presence of

 9 pentobarbital and/or the use of euthanized animals as a source of protein or meat by-product in the

10 Contaminated Dog Foods.

11          238.201.        Privity exists because Defendant impliedly warranted to Plaintiff

12 Sebastiano and the Florida Subclass that the Contaminated Dog Foods were unadulterated and fit

13 for their ordinary purpose.

14          239.202.        As a result of Defendant’s breach of its implied warranties of

15 merchantability, Plaintiff Sebastiano and the Florida Subclass sustained damages as they paid

16 money for the Contaminated Dog Foods that were not as Defendant represented.

17          240.203.        Plaintiff Sebastiano, on behalf of himself and the Florida Subclass, seeks

18 actual damages for Defendant’s breach of warranty.

19                                           COUNT VIIIX

20      (Violations of Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.
           Comp. Stat. 505/1, et seq., Against Defendant on Behalf of the Illinois Subclass)
21

22          241.204.        Plaintiff Sturm incorporates by reference and realleges each and every
23 allegation contained above, as though fully set forth herein.

24          242.205.        The conduct described in this Complaint constitutes a violation of the
25 Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat. 505/1 et seq.

26 (hereinafter, “ICFA”).

27

28                                      - 66 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1           243.206.     Defendant engaged in unfair or deceptive practices in violation of ICFA

 2 when it claimed that the Contaminated Dog Foods were pure, quality, healthy, and safe for

 3 consumption. These claims are untrue or misleading because they fail to disclose that the

 4 Contaminated Dog Foods were in fact adulterated by the controlled substance of pentobarbital and

 5 instead claimed that the Contaminated Dog Foods provide 100 percent complete and balanced

 6 nutrition.

 7           244.207.     Defendant either knew or should have known its Contaminated Dog Foods

 8 were adulterated and were not as warranted and represented on the labeling, packaging,

 9 advertising, statements, and public sales of the Contaminated Dog Foods.

10           245.208.     Defendant’s conduct and omissions described herein repeatedly occurred in

11 Defendant’s trade or business and were capable of deceiving a substantial portion of the consuming

12 public.

13           246.209.     The facts concealed or not disclosed by Defendant are material facts in that

14 Plaintiff Sturm and any reasonable consumer would have considered those facts important in

15 deciding whether to purchase the Contaminated Dog Foods. Had Plaintiff Sturm and the Illinois

16 Subclass known that the Contaminated Dog Foods were in fact adulterated by containing the

17 controlled substance of pentobarbital they would not have purchased the Contaminated Dog Foods.

18           247.210.     Defendant intended that Plaintiff Sturm and the Illinois Subclass would rely

19 on the deception in purchasing the Contaminated Dog Foods, unaware of the undisclosed material

20 facts. Defendant knew that Plaintiff Sturm and the Illinois Subclass would rely on its packaging,

21 labels, advertisements, statements, and other public sales of the Contaminated Dog Foods as an

22 unadulterated. This conduct constitutes consumer fraud within the meaning of the various

23 consumer protection statutes.

24           248.211.     Defendant’s unlawful conduct is continuing.

25           249.212.     As a direct and proximate result of the deceptive, misleading, unfair, and

26 unconscionable practices of the Defendant set forth above, Plaintiff Sturm and Illinois Subclass

27

28                                      - 67 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 members are entitled to actual damages, compensatory damages, penalties, a full refund, attorneys’

 2 fees and costs as set forth in section 10a of the ICFA.

 3           250.213.      Defendant’s deceptive, misleading, unfair and unconscionable practices set

 4 forth above were done willfully, wantonly, and maliciously, entitling Plaintiff Sturm and Illinois

 5 Subclass members to an award of punitive damages.

 6                                              COUNT IXI

 7                  (Breach of Express Warranty, Ohio Rev. Code Ann. § 1302.26,
                         Against Defendant on Behalf of the Ohio Subclass)
 8

 9           251.214.      Plaintiff Williamson incorporates by reference and realleges each and every

10 allegation contained above, as though fully set forth herein.

11           252.215.      As set forth herein, Defendant made express representations to Plaintiff

12 Williamson and the Ohio Subclass that the Contaminated Dog Foods are pure, quality, healthy,

13 and safe for consumption and provide 100 percent complete and balanced nutrition. Defendant

14 intended these express representations to benefit Plaintiff Williamson and the Ohio Subclass, as

15 purchasers of the Contaminated Dog Foods.

16           253.216.      Defendant also made express representations to Plaintiff Williamson and

17 the Ohio Subclass that the Contaminated Dog Foods meet all applicable regulations, including that

18 they are not adulterated dog food by allowing their sale in various stores throughout the United

19 States.

20           254.217.      These promises became part of the basis of the bargain between the parties

21 and, thus, constituted express warranties.

22           255.218.      There was a sale of goods from Defendant to Plaintiff Williamson and the

23 Ohio Subclass members.

24           256.219.      On the basis of these express warranties, Defendant sold to Plaintiff

25 Williamson and the Ohio Subclass the Contaminated Dog Foods.

26

27

28                                      - 68 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          257.220.       Defendant knowingly breached the express warranties by selling the

 2 Contaminated Dog Foods which are defective because they are adulterated and contain

 3 pentobarbital.

 4          258.221.       Defendant was on notice of this breach as it was aware of the presence of

 5 pentobarbital and/or the use of euthanized animals as a protein or meat by-product source in the

 6 Contaminated Dog Foods.

 7          259.222.       Privity exists because Defendant expressly warranted to Plaintiff

 8 Williamson and the Ohio Subclass that the Contaminated Dog Foods were pure, quality, healthy,

 9 and safe for consumption and provided 100 percent complete and balanced nutrition and

10 unadulterated.

11          260.223.       Plaintiff Williamson and the Ohio Subclass reasonably relied on the express

12 warranties by Defendant.

13          261.224.       As a result of Defendant’s breaches of its express warranties, Plaintiff

14 Williamson and the Ohio Subclass sustained damages as they paid money for the Contaminated

15 Dog Foods that were not what Defendant represented and in fact not properly sold under applicable

16 regulations and law.

17          262.225.       Plaintiff Williamson, on behalf of herself and the Ohio Subclass, seeks

18 actual damages for Defendant’s breach of warranty.

19                                            .COUNT XII

20        (Breach of Implied Warranty Against Defendant on Behalf of the Ohio Subclass)

21          263.    Plaintiff Williamson incorporates by reference and realleges each and every

22 allegation contained above, as though fully set forth herein.

23          264.    As set forth herein, the Contaminated Dog Foods are not fit for the ordinary

24 purposes as they were adulterated or similarly contaminated under section 923.48 of the Ohio

25 Statute (prohibiting pet food that contains any “poisonous or deleterious substance”), as alleged

26 herein. Ohio Rev. Code Ann. § 923.48(A).

27

28                                      - 69 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          265.    The Contaminated Dog Foods were adulterated at the time Defendant sold the

 2 products to Plaintiff Williamson and the Ohio Subclass.

 3          266.    Defendant breached the implied warranties by selling the Contaminated Dog Foods

 4 that were not fit for their ordinary purpose as adulterated dog food containing pentobarbital.

 5          267.    Defendant was on notice of this breach as it was aware of the presence of

 6 pentobarbital and/or the use of euthanized animals as a protein or meat by-product source in the

 7 Contaminated Dog Foods.

 8          268.    Defendant controlled all aspects of the design, ingredient selection, manufacture,

 9 marketing, and distribution of the Contaminated Dog Foods, including how it was displayed in

10 retail stores, so the distributors and retailers were merely agents of Defendant. The distributors

11 and retailers have no rights under the warranties at issue and were not intended as the ultimate

12 consumers of the Contaminated Dog Foods.

13          269.    The warranties were designed for and intended to benefit the ultimate purchasers

14 of the Contaminated Dog Foods. Plaintiffs were the intended third-party beneficiaries of the

15 express and implied warrantied and are in privity of contract with Defendant.

16          270.    Defendant impliedly warranted to Plaintiff Williamson and the Ohio Subclass that

17 the Contaminated Dog Foods were unadulterated and fit for their ordinary purpose

18          271.    As a result of Defendant’s breach of its implied warranties of merchantability,

19 Plaintiff Williamson and the Ohio Subclass sustained damages as they paid money for the

20 Contaminated Dog Foods that were not what Defendant represented.
         272. Plaintiff Williamson, on behalf of herself and the Ohio Subclass, seeks actual
21

22 damages for Defendant’s breach of warranty.

23                                             COUNT XIII

24         (Breach of Express Warranty, Tenn. Code Ann. § 47-2-313, Against Defendant
                               on Behalf of the Tennessee Subclass)
25
            273.226.        Plaintiff Christian incorporates by reference and realleges each and every
26
     allegation contained above, as though fully set forth herein.
27

28                                      - 70 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          274.227.        As set forth herein, Defendant made express representations to Plaintiff

 2 Christian and the Tennessee Subclass that the Contaminated Dog Foods are pure, quality, healthy,

 3 and safe for consumption, made of wholesome ingredients, and are 100 percent complete and

 4 balanced nutrition.

 5          275.228.        Defendant also made express representations to Plaintiff Christian and the

 6 Tennessee Subclass that the Contaminated Dog Foods meet all applicable regulations, including

 7 that they are not adulterated dog food, by allowing their sale in various stores throughout the

 8 United States.

 9          276.229.        These promises became part of the basis of the bargain between the parties

10 and thus constituted express warranties.

11          277.230.        There were sales of goods from Defendant to Plaintiff Christian and the

12 Tennessee Subclass.

13          278.231.        On the basis of these express warranties, Plaintiff Christian and the

14 members of the Tennessee Subclass purchased the Contaminated Dog Foods from Defendant.

15          279.232.        Defendant’s representations and warranties were made in connection with

16 the sale of the Contaminated Dog Foods to Plaintiff Christian and the members of the Tennessee

17 Subclass, who relied on Defendant’s representations and warranties regarding the Contaminated

18 Dog Foods when deciding whether to purchase the Defendant’s products.

19          280.233.        Defendant knowingly breached the express warranties by selling the

20 Contaminated Dog Foods to Plaintiff Christian and the Tennessee Subclass, which are adulterated

21 and contain pentobarbital.

22          281.234.        The Contaminated Dog Foods did not conform to Defendant’s

23 representations and affirmations because they are not suitable for consumption by canines and

24 contain pentobarbital.

25          282.235.        Defendant was on notice of this breach as it was aware of the presence of

26 pentobarbital and/or the use of euthanized animals as a protein or meat by-product source in the

27 Contaminated Dog Foods.

28                                      - 71 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          283.236.        As the direct and proximate result of Defendant’s conduct, Plaintiff

 2 Christian and the members of the Tennessee Subclass suffered actual damages in that they

 3 purchased Contaminated Dog Foods that were not what Defendant represented and that they would

 4 not have purchased at all had they known of the presence of pentobarbital.

 5          284.237.        Plaintiff Christian, on behalf of herself and the Tennessee Subclass, seeks

 6 full refund and/or actual damages for Defendant’s breach of warranty.

 7                                             COUNT XIV
 8                    (Fraud Against Defendant on Behalf of the Tennessee Subclass)
 9
            285.238.        Plaintiff Christian incorporates by reference and realleges each and every
10
     allegation contained above, as though fully set forth herein.
11
            286.239.        Defendant represented to Plaintiff Christian and the Tennessee Subclass
12
     that the Contaminated Dog Foods are pure, quality, healthy, and safe for consumption, made of
13
     wholesome ingredients, and are 100 percent complete and balanced nutrition.
14
            287.240.        In making such representations to Plaintiff Christian and the Tennessee
15
     Subclass, Defendant provided false, misleading, partial disclosures, and/or deceptive information
16
     regarding the true nature, quality, and ingredients of the Contaminated Dog Foods.
17
            288.241.        At all times relevant herein, Defendant made misrepresentations of material
18
     fact to Plaintiff Christian and members of the Tennessee Subclass as a means of concealing the
19
     true nature and quality of the Contaminated Dog Foods, claiming it was pure, nutritious, healthy,
20
     and quality with no disclosure that the Contaminated Dog Foods were adulterated and contained
21
     pentobarbital.
22
            289.242.        Defendant made such representations to Plaintiff Christian and the
23
     Tennessee Subclass recklessly, as it knew its representations about the Contaminated Dog Foods
24
     were false because the Contaminated Dog Foods are adulterated and contain pentobarbital.
25
            290.243.        Plaintiff Christian and the Tennessee Subclass reasonably placed their trust
26
     and justifiable reliance in Defendant’s representations that the Contaminated Dog Foods are
27
     healthy, safe, pure, high quality, and that they were not adulterated with substances such as
28                                        - 72 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 pentobarbital. Given the deceptive manner in which Defendant advertised, represented, and

 2 otherwise promoted the Contaminated Dog Foods, Plaintiff Christian and the Tennessee

 3 Subclass’s reliance on Defendant’s misrepresentations was justifiable.

 4          291.244.      As a direct and proximate result of Defendant’s conduct, Plaintiff Christian

 5 and the Tennessee Subclass have suffered damages because they purchased Contaminated Dog

 6 Foods that were not what Defendant represented and that they would not have purchased at all had

 7 they known of the presence of pentobarbital.

 8          292.245.      By virtue of Defendant’s fraud, Plaintiff Christian and the Tennessee

 9 Subclass have been damaged in an amount to be proven at trial or alternatively, seek full refund

10 and/or rescission and disgorgement under this Count.
                                            COUNT XV
11
       (Breach of Implied Warranty of Merchantability, W. Va. Code § 46-2-314, Against
12                      Defendant on Behalf of the West Virginia Subclass)
13                     293.      Plaintiff Thomas incorporates by reference and realleges each and

14                        every allegation contained above, as though fully set forth herein.

15          294.   Defendant is a merchant engaging in the sale of goods, such as the Contaminated

16 Dog Foods, to Plaintiff Thomas and the West Virginia Subclass.

17          295.   There was a sale of goods from Defendant to Plaintiff Thomas and the members of

18 the West Virginia Subclass.

19          296.   The purchased product was unfit for its ordinary purpose. At all times mentioned

20 herein, Defendant manufactured or supplied the Contaminated Dog Foods, and prior to the time

21 the Contaminated Dog Foods were purchased by Plaintiff Thomas and the West Virginia Subclass,

22 Defendant impliedly warranted to them that the Contaminated Dog Foods were of merchantable

23 quality, fit for their ordinary purpose (consumption by dogs), and conformed to the promises and

24 affirmations made by Defendant regarding the Contaminated Dog Foods, including that the food

25 was pure, quality, healthy, and safe for consumption, made of wholesome ingredients, and was

26 100 percent complete and balanced nutrition.

27

28                                     - 73 -   Lead Case No. 4:18-cv-00861-JSW
                   SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          297.    Defendant marketed its Contaminated Dog Foods with the intent and reasonable

 2 expectation that Plaintiff Thomas and the West Virginia Subclass would justifiably rely on their

 3 representations and affirmations regarding the Contaminated Dog Foods.

 4          298.    Plaintiff Thomas and the members of the West Virginia Subclass relied on

 5 Defendant’s representations and affirmations with respect to the Contaminated Dog Foods’

 6 quality, ingredients, and fitness for consumption when deciding what dog food to purchase.

 7          299.    Because the Contaminated Dog Foods contain pentobarbital, they were not fit for

 8 their ordinary purpose, consumption by dogs, and did not conform to the Defendant’s

 9 representations and affirmations of fact when Plaintiff Thomas and the members of the West

10 Virginia Subclass purchased the Contaminated Dog Foods.

11          300.    Defendant was on notice of this breach as it was aware of the presence of

12 pentobarbital and/or the use of euthanized animals as a protein or meat by-product source in the

13 Contaminated Dog Foods.

14          301.    Defendant failed to disclose information about the hazards present in the

15 Contaminated Dog Foods.

16          302.    As a result of Defendant’s conduct, Plaintiff Thomas and the members of the West

17 Virginia Subclass have suffered actual damages in that they purchased Contaminated Dog Foods

18 that were not what Defendant represented.

19          303.    Plaintiff Thomas, on behalf of himself and the West Virginia Subclass, seeks actual

20          damages for Defendant’s breach of warranty.

21

22                                             COUNT XVI

23              (Breach of Express Warranty, Tex. Bus. & Com. Code § 2.313(a), Against
                              Defendant on Behalf of the Texas Subclass)
24
            304.    Plaintiff Brown incorporates by reference and realleges each and every allegation
25
     contained above, as though fully set forth herein.
26

27

28                                       - 74 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          305.    As set forth herein, Defendant made express representations to Plaintiff Brown and

 2 the Texas Subclass that the Contaminated Dog Foods are pure, quality, healthy, and safe for

 3 consumption, made of wholesome ingredients, and are 100 percent complete and balanced

 4 nutrition.

 5          306.    Defendant also made express representations to Plaintiff Brown and the Texas

 6 Subclass that the Contaminated Dog Foods meet all applicable regulations, including that they are

 7 not adulterated dog food, by allowing their sale in various stores throughout the United States.

 8          307.    These promises became part of the basis of the bargain between the parties and thus

 9 constituted express warranties.

10          308.    Defendant’s representations and warranties were made in connection with the sale

11 of the Contaminated Dog Foods to Plaintiff Brown and the Texas Subclass, who relied on

12 Defendant’s representations and warranties regarding the Contaminated Dog Foods when deciding

13 whether to purchase the Defendant’s products.

14          309.    Defendant knowingly breached the express warranties to Plaintiff Brown and the

15 Texas Subclass by selling them Contaminated Dog Foods that did not conform to Defendant’s

16 representations and affirmations because they are adulterated and contain pentobarbital.

17          310.    As a direct and proximate result of Defendant’s conduct, Plaintiff Brown and the

18 Texas Subclass suffered actual damages in that they purchased Contaminated Dog Foods that were

19 not what Defendant represented and that they would not have purchased at all had they known of

20 the presence of pentobarbital.

21          311.    Plaintiff Brown and the members of the Texas Subclass reasonably placed their

22 trust and justifiable reliance in Defendant’s representations that the Contaminated Dog Foods are

23 healthy, safe, pure, high quality, and that they were not adulterated with substances such as

24 pentobarbital.

25          312.    Defendant was on notice of this breach as it was aware of the presence of

26 pentobarbital and/or the use of euthanized animals as a protein or meat by-product source in the

27 Contaminated Dog Foods.

28                                      - 75 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          313.   Plaintiff Brown, on behalf of herself and the Texas Subclass, seeks full refund

 2 and/or actual damages for Defendant’s breach of warranty.

 3                                           COUNT XVII
 4        (Breach of Implied Warranty of Merchantability, Tex. Bus. & Com. Code § 2.314,
 5                      Against Defendant on Behalf of the Texas Subclass)

 6          314.   Plaintiff Brown incorporates by reference and realleges each and every allegation

 7 contained above, as though fully set forth herein.

 8          315.   Defendant is a merchant engaging in the sale of goods, such as the Contaminated

 9 Dog Foods, to Plaintiff Brown and the Texas Subclass.

10          316.   There was a sale of goods from Defendant to Plaintiff Brown and the members of

11 the Texas Subclass.

12          317.   At all times mentioned herein, Defendant manufactured or supplied the

13 Contaminated Dog Foods, and prior to the time the Contaminated Dog Foods were purchased by

14 Plaintiff Brown and the members of the Texas Subclass, Defendant impliedly warranted to them

15 that the Contaminated Dog Foods were of merchantable quality, fit for their ordinary purpose

16 (consumption by dogs), and conformed to the promises and affirmations made by Defendant

17 regarding the Contaminated Dog Foods, including that the food was pure, quality, healthy, and

18 safe for consumption, made of wholesome ingredients, and were 100 percent complete and

19 balanced nutrition.

20          318.   Because the Contaminated Dog Foods contain pentobarbital, they are not fit for

21 their ordinary purpose, consumption by dogs, and did not conform to the Defendant’s

22 representations and affirmations of fact when Plaintiff Brown and the Texas Subclass purchased

23 the Contaminated Dog Foods.

24          319.   Defendant marketed its Contaminated Dog Foods with the intent and reasonable

25 expectation that Plaintiff Brown and the members of the Texas Subclass would justifiably rely on

26 its representations and affirmations regarding the Contaminated Dog Foods.

27

28                                     - 76 -   Lead Case No. 4:18-cv-00861-JSW
                   SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          320.    Plaintiff Brown and the members of the Texas Subclass relied on Defendant’s

 2 representations and affirmations with respect to the Contaminated Dog Foods’ quality, ingredients,

 3 and fitness for consumption when deciding what dog food to purchase.

 4          321.    Defendant was on notice of this breach as it was aware of the presence of

 5 pentobarbital and/or the use of euthanized animals as a protein or meat by-product source in the

 6 Contaminated Dog Foods.

 7          322.    As a result of Defendant’s conduct, Plaintiff Brown and the members of the Texas

 8 Subclass have suffered actual damages in that they purchased Contaminated Dog Foods that were

 9 not what Defendant represented and that they would not have purchased at all had they known of

10 the presence of pentobarbital.

11          323.    Plaintiff Brown, on behalf of herself and the Texas Subclass, seeks actual damages

12 for Defendant’s breach of warranty.

13                                           COUNT XIIVIII

14    (Violations of Maryland’s Consumer Protection Act, Md. Code Ann. Com. Law § 13-101,
                   et seq., Against Defendant on Behalf of the Maryland Subclass)
15
            324.246.        Plaintiff Collins incorporates by reference and realleges each and every
16
     allegation contained above, as though fully set forth herein.
17
            325.247.        This is an action for relief under the Maryland Consumer Protection Act,
18
     Md. Code Ann. Com. Law § 13-101, et seq. (“MCPA”).
19
            326.248.        Plaintiff Collins and each Maryland Subclass member are each a
20
     “consumer,” as that term is defined in section 13-101(c) of the Maryland Code, Commercial Law.
21
            327.249.        The Contaminated Dog Foods are “merchandise,” as that term is defined in
22
     section 13-101(f) of the Maryland Code, Commercial Law.
23
            328.250.        Defendant is a “merchant,” as that term is defined in section 13-101(g) of
24
     the Maryland Code, Commercial Law.
25
            329.251.        Defendant, Plaintiff Collins, and each Maryland Subclass member are each
26
     a “person,” as that term is defined in section 13-101(h) of the Maryland Code, Commercial Law.
27

28                                      - 77 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          330.252.       The MCPA states that “[a] person may not engage in any unfair or deceptive

 2 trade practice[.]” Md. Code Ann. Com. Law § 13-303. Further, “Any practice prohibited by this

 3 title is a violation of this title, whether or not any consumer in fact has been misled, deceived, or

 4 damaged as a result of that practice.” Md. Code Ann Com. Law § 13-302.

 5          331.253.       Defendant’s conduct alleged herein has violated the MCPA by engaging in

 6 the following “unfair or deceptive trade practice” specified under the MCPA:

 7                 (a)     Md. Code Ann Com. Law § 13-301(1), providing false or misleading oral

 8 or written statement, visual description, or other representation of any kind which has the capacity,

 9 tendency, or effect of deceiving or misleading consumers;

10                 (b)     Md. Code Ann Com. Law § 13-301(2), representing that: (i) the

11 Contaminated Dog Foods have a sponsorship, approval, accessory, characteristic, ingredient, use,

12 or benefit which they do not have; (ii) Defendant has sponsorship, approval, status, affiliation, or

13 connection which it does not have; or (iii) the Contaminated Dog Foods are of a particular standard,

14 quality, grade, style, or model which they are not;

15                 (c)     Md. Code Ann Com. Law § 13-301(3), failing to state a material fact if the

16 failure deceives or tends to deceive;

17                 (d)     Md. Code Ann Com. Law § 13-301(5), advertising or offering consumer

18 goods without the intent to sell them as advertised or offered; and

19                 (e)     Md. Code Ann Com. Law § 13-301(9), deception, fraud, false pretense,

20 false premise, misrepresentation, or knowing concealment, suppression, or omission of material

21 fact with the intent that Plaintiff Collins and the Maryland Subclass rely on the same in connection

22 with: (i) the promotion or sale of the Contaminated Dog Foods.

23          332.254.       The unconscionable, illegal, unfair, and deceptive acts and practices of

24 Defendant impacts public interest and violate the MCPA.

25          333.255.       As a direct and proximate result of Defendant’s conduct, Plaintiff Collins

26 and the Maryland Subclass have been damaged in an amount to be proven at trial, which shall

27

28                                      - 78 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 include, but is not limited to, full refund, all compensatory damages, incidental and consequential

 2 damages, attorneys’ fees, costs, injunctive relief, and other damages allowed by law.

 3                                            COUNT XIIIX

 4                    (Fraudulent Misrepresentation Against Defendant on Behalf of
 5                     the Maryland Subclass for Relief Other Than Restitution and
                                             Disgorgement)
 6
            334.256.        Plaintiff Collins incorporates by reference and realleges each and every
 7
     allegation contained above, as though fully set forth herein.
 8
            335.257.        As alleged more fully herein, at the time Defendant sold the Contaminated
 9
     Dog Foods to Plaintiff Collins and Maryland Subclass Members, it knew the Contaminated Dog
10
     Foods were adulterated with pentobarbital.
11
            336.258.        At all times relevant herein, Defendant made misrepresentations of material
12
     fact to Plaintiff Collins and Maryland Subclass Members as a means of concealing the true nature
13
     and quality of the Contaminated Dog Foods, claiming it was pure, nutritious, healthy, and pure
14
     quality with no disclosure that the Contaminated Dog Foods were in fact adulterated and contained
15
     pentobarbital.
16
            337.259.        Defendant falsely represented to and/or concealed material facts from
17
     Plaintiff Collins and Maryland Subclass Members, including, but not limited to:
18
                      (a)   the true nature and quality of the Contaminated Dog Foods;
19
                      (b)   the inclusion of pentobarbital in the Contaminated Dog Foods; and
20
                      (c)   that the Contaminated Dog Foods were not lawfully sold as labelled and
21
     packaged as they were adulterated.
22
            338.260.        Defendant had a duty to disclose these facts, regardless of the existence of
23
     privity, by virtue of (a) Defendant’s exclusive knowledge as to the true nature and ingredients of
24
     the Contaminated Dog Foods; (b) Defendant’s awareness that Plaintiff Collins and members of
25
     the Maryland Subclass were not reasonably likely to discover these facts; (c) Defendant’s active
26
     concealment of those facts from Plaintiff Collins and the Maryland Subclass (by, among other
27

28                                        - 79 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 things, making the false representations described above); and (d) Defendant’s statutory and

 2 common-law obligations to disclose material information to the consumers as alleged herein.

 3          339.261.        Plaintiff Collins and members of the Maryland Subclass would have acted

 4 differently had Defendant disclosed this information to them and allowed them to make a fully-

 5 informed decision before they purchased the Contaminated Dog Foods.

 6          340.262.        These false representations were material to Plaintiff Collins and the

 7 Maryland Subclass.

 8          341.263.        Defendant intentionally and knowingly made these misrepresentations to

 9 induce Plaintiff Collins and the Maryland Subclass to purchase its Contaminated Dog Foods.

10          342.264.        Defendant knew that its representations about the Contaminated Dog Foods

11 were false in that the Contaminated Dog Foods were adulterated with pentobarbital. Defendant

12 allowed its packaging, labels, advertisements, promotional materials, and website to intentionally

13 mislead consumers, such as Plaintiff Collins and the Maryland Subclass.

14          343.265.        Plaintiff Collins and the Maryland Subclass were ignorant of the falsity of

15 the representations made by Defendant about the Contaminated Dog Foods.

16          344.266.        Plaintiff Collins and the Maryland Subclass did in fact rely on the truth of

17 these misrepresentations and purchased the Contaminated Dog Foods to their detriment. Given the

18 deceptive manner in which Defendant advertised, represented, and otherwise promoted the

19 Contaminated Dog Foods, Plaintiff Collins and the Maryland Subclass’s reliance on Defendant’s

20 misrepresentations was justifiable.

21          345.267.        As a direct and proximate result of Defendant’s concealment and

22 suppression of material facts, Plaintiff Collins and the Maryland Subclass have sustained damage

23 by, among other things, paying for Contaminated Dog Foods that were adulterated and unlawfully

24 sold to consumers, rendering the Contaminated Dog Foods of zero or de minimis value.

25          346.268.        Plaintiff Collins and the Maryland Subclass seek full refund, actual

26 damages, injunctive and declaratory relief, attorneys’ fees, costs, and any other just and proper

27 relief allowed by law.

28                                      - 80 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                                              COUNT XIVX
 1
                  (Breach of Express Warranty, Md. Code Com. Law § 2-313,
 2
     Against Defendant on Behalf of the Maryland Subclass for Relief Other Than Restitution
 3                                     and Disgorgement)

 4          347.269.       Plaintiff Collins incorporates by reference and realleges each and every
 5 allegation contained above, as though fully set forth herein.

 6          348.270.       Defendant marketed and sold its Contaminated Dog Foods into the stream
 7 of commerce with the intent that the Contaminated Dog Foods would be purchased by Plaintiff

 8 Collins and the Maryland Subclass.

 9          349.271.       As set forth herein, Defendant made express representations to Plaintiff
10 Collins and the Maryland Subclass that the Contaminated Dog Foods are pure, quality, healthy,

11 safe for consumption, and provide 100 percent complete and balanced nutrition.

12          350.272.       Defendant also made express representations to Plaintiff Collins and the
13 Maryland Subclass that the Contaminated Dog Foods meet all applicable regulations, including

14 that they are not adulterated dog food, by allowing their sale in various stores throughout the

15 United States.

16          351.273.       These promises became part of the basis of the bargain between the parties
17 and thus constituted express warranties.

18          352.274.       There was a sale of goods, the Contaminated Dog Foods, from Defendant
19 to Plaintiff Collins and the Maryland Subclass members.

20          353.275.       On the basis of these express warranties, Defendant sold the Contaminated
21 Dog Foods to Plaintiff Collins and the Maryland Subclass.

22          354.276.       Defendant knowingly breached the express warranties by selling
23 Contaminated Dog Foods that were adulterated and contained pentobarbital.

24          355.277.       Defendant was on notice of this breach as it was aware of the presence of
25 pentobarbital and/or the use of euthanized animals as a source of protein or meat by-product in the

26 Contaminated Dog Foods.

27

28                                      - 81 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          356.278.       Plaintiff Collins and the Maryland Subclass relied on Defendant’s express

 2 warranties regarding the Contaminated Dog Foods in deciding whether to purchase Defendant’s

 3 products.

 4          357.279.       Privity exists because Defendant expressly warranted to Plaintiff Collins

 5 and the Maryland Subclass that the Contaminated Dog Foods were pure, quality, healthy, safe for

 6 consumption, unadulterated, and provided 100 percent complete and balanced nutrition.

 7          358.280.       Defendant’s express warranties extend to Plaintiff Collins and the Maryland

 8 Subclass, who are users of the Contaminated Dog Foods and/or persons affected thereby and it is

 9 reasonable to expect that they may use and/or be affected by the Contaminated Dog Foods and be

10 injured by the breach of the warranty.

11          359.281.       As a direct and proximate result of Defendant’s conduct, Plaintiff Collins

12 and the Maryland Subclass sustained damages as they paid money for Contaminated Dog Foods

13 that were not what Defendant represented and were sold in violation of applicable regulations and

14 laws.

15          360.282.       Plaintiff Collins and the Maryland Subclass seek full refund, actual

16 damages, injunctive and declaratory relief, attorneys’ fees, costs, and any other just and proper

17 relief available thereunder for Defendant’s failure to deliver goods conforming to their express

18 warranties and resulting breach.

19                                           COUNT XVXI
20
        (Violations of Washington’s Unfair Business Practices and Consumer Protection Act,
21            Wash. Rev. Code §§ 19.86.010, et seq., Against Defendant on Behalf of the
       Washington Subclass on Grounds Other Than Affirmative Misrepresentation for Relief
22                          Other Than Restitution and Disgorgement)
23          361.283.       Plaintiff Mayo incorporates by reference and realleges each and every
24 allegation contained above, as though fully set forth herein.

25          362.284.       This is an action for relief under the Washington Unfair Business Practices
26 and Consumer Protection Act, Wash. Rev. Code §§ 19.86.010, et seq. (“WCPA”).

27

28                                      - 82 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          363.285.        Defendant, Plaintiff Mayo and each Washington Subclass member are each

 2 a “person,” as that term is defined in section 19.86.010(1) of the Revised Code of Washington.

 3          364.286.        Defendant engaged in “trade” or “commerce” under Washington Code

 4 section § 19.86.010(2)

 5          365.287.        The WCPA states that “[u]nfair methods of competition and unfair or

 6 deceptive acts or practices in the conduct of any trade or commerce are hereby declared unlawful.”

 7 Wash. Rev. Code § 19.86.020.

 8          366.288.        Defendant engaged in unfair competition and unfair, unlawful, or fraudulent

 9 business practices by making material representations that the Contaminated Dog Foods were pure,

10 quality, healthy, and safe for consumption and by knowingly, intentionally, and/or negligently

11 concealing from Plaintiff Mayo and the Washington Subclass the fact that the Contaminated Dog

12 Foods were adulterated with pentobarbital, which was not readily discoverable. Defendant should

13 have disclosed such information because it was in a superior position to know the facts regarding

14 the true make-up and quality of the Contaminated Dog Foods. Plaintiff Mayo and the Washington

15 Subclass could not reasonably be expected to learn or discover the true facts regarding the make-

16 up and/or quality of the Contaminated Dog Foods.

17          367.289.        The unconscionable, illegal, unfair and deceptive acts and practices of

18 Defendant impacts public interest and violate the WCPA.

19          368.290.        Pursuant to section 19.86.095 of the WCPA, Plaintiff Mayo will serve the

20 Washington Attorney General with a copy of this complaint as Plaintiff Mayo and the Washington

21 Subclass members seek injunctive relief.

22          369.291.        As a direct and proximate result of Defendant’s conduct, Plaintiff Mayo and

23 the Washington Subclass have been damaged in an amount to be proven at trial, which shall

24 include, but is not limited to, all compensatory damages, incidental and consequential damages,

25 full refund, attorneys’ fees, costs, treble damages, injunctive relief, and other damages allowed by

26 law.

27

28                                      - 83 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                                                COUNT XXII
 1

 2                    (Fraudulent Misrepresentation Against Defendant on Behalf of
                                       the Washington Subclass)
 3
               370.   Plaintiff Mayo incorporates by reference and realleges each and every allegation
 4
     contained above, as though fully set forth herein.
 5
               371.   As alleged more fully herein, at the time Defendant sold the Contaminated Dog
 6
     Foods to Plaintiff Mayo and Washington Subclass Members, it knew it was adulterated with
 7
     pentobarbital.
 8
               372.   At all times relevant herein, Defendant made misrepresentations of material fact to
 9
     Plaintiff Mayo and Washington Subclass Members as a means of concealing the true nature and
10
     quality of the Contaminated Dog Foods, claiming it was pure, nutritious, healthy, and pure quality
11
     with no disclosure that the Contaminated Dog Foods were adulterated and contain pentobarbital.
12
               373.   Defendant falsely represented to and/or concealed material facts from Plaintiff
13
     Mayo and Washington Subclass Members, including, but not limited to:
14
                      (a)    the true nature and quality of the Contaminated Dog Foods;
15
                      (b)    the inclusion of pentobarbital in the Contaminated Dog Foods; and
16
                      (c)    that the Contaminated Dog Foods were not lawfully sold as labelled and
17
     packaged as they were adulterated.
18
               374.   Defendant had a duty to disclose these facts, regardless of the existence of privity,
19
     by virtue of (a) Defendant’s exclusive knowledge as to the true nature and ingredients of the
20
     Contaminated Dog Foods; (b) Defendant’s awareness that Plaintiff Mayo and members of the
21
     proposed Washington Subclass were not reasonably likely to discover these facts; (c) Defendant’s
22
     active concealment of those facts from Plaintiff Mayo and the proposed Washington Subclass (by,
23
     among other things, making the false representations described above); and (d) Defendant’s
24
     statutory and common-law obligations to disclose material information to the consumers as alleged
25
     herein.
26

27

28                                        - 84 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1           375.   Plaintiff Mayo and members of the Washington Subclass would have acted

 2 differently had Defendant disclosed this information to them and allowed them to make a fully-

 3 informed decision before they purchased the Contaminated Dog Foods.

 4           376.   These false representations were material to Plaintiff Mayo and the Washington

 5 Subclass.

 6           377.   Defendant intentionally and knowingly made these misrepresentations to induce

 7 Plaintiff Mayo and the Washington Subclass to purchase its Contaminated Dog Foods.

 8           378.   Defendant knew that its representations about the Contaminated Dog Foods were

 9 false in that the Contaminated Dog Foods were adulterated with pentobarbital. Defendant allowed

10 its packaging, labels, advertisements, promotional materials, and website to intentionally mislead

11 consumers, such as Plaintiff Mayo and the Washington Subclass.

12           379.   Plaintiff Mayo and the Washington Subclass were ignorant of the falsity of the

13 representations made by Defendant about the Contaminated Dog Foods.

14           380.   Plaintiff Mayo and the Washington Subclass did in fact rely on the truth of these

15 misrepresentations and purchased the Contaminated Dog Foods to their detriment. Given the

16 deceptive manner in which Defendant advertised, represented, and otherwise promoted the

17 Contaminated Dog Foods, Plaintiff Mayo and the Washington Subclass’s reliance on Defendant’s

18 misrepresentations was justifiable.

19           381.   As a direct and proximate result of Defendant’s concealment and suppression of

20 material facts, Plaintiff Mayo and the Washington Subclass have sustained damage by, among

21 other things, paying for Contaminated Dog Foods that were adulterated and unlawfully sold to

22 consumers, rendering the Contaminated Dog Foods of zero or de minimis value.

23           382.   Plaintiff Mayo and the Washington Subclass seek full refund, actual damages,

24 injunctive and declaratory relief, attorneys’ fees, costs, and any other just and proper relief allowed

25 by law.

26

27

28                                       - 85 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                                              COUNT XXIII
 1
                     (Breach of Express Warranty, Wash. Rev. Code § 62A.2-313,
 2                     Against Defendant on Behalf of the Washington Subclass)
 3
            383.    Plaintiff Mayo incorporates by reference and realleges each and every allegation
 4
     contained above, as though fully set forth herein.
 5
            384.    Defendant marketed and sold its Contaminated Dog Foods into the stream of
 6
     commerce with the intent that the Contaminated Dog Foods would be purchased by Plaintiff Mayo
 7
     and the Washington Subclass.
 8
            385.    As set forth herein, Defendant made express representations to Plaintiff Mayo and
 9
     the Washington Subclass that the Contaminated Dog Foods are pure, quality, healthy, safe for
10
     consumption, and provide 100 percent complete and balanced nutrition.
11
            386.    Defendant also made express representations to Plaintiff Mayo and the Washington
12
     Subclass that the Contaminated Dog Foods meet all applicable regulations, including that they are
13
     not adulterated dog food, by allowing their sale in various stores throughout the United States.
14
            387.    These promises became part of the basis of the bargain between the parties and thus
15
     constituted express warranties.
16
            388.    There was a sale of goods, the Contaminated Dog Foods, from Defendant to
17
     Plaintiff Mayo and the Washington Subclass members.
18
            389.    On the basis of these express warranties, Defendant sold the Contaminated Dog
19
     Foods to Plaintiff Mayo and the Washington Subclass.
20
            390.    Defendant knowingly breached the express warranties by selling Contaminated
21
     Dog Foods that were adulterated and contained pentobarbital.
22
            391.    Defendant was on notice of this breach as it was aware of the presence of
23
     pentobarbital and/or the use of euthanized animals as a source of protein or meat by-product in the
24
     Contaminated Dog Foods.
25
            392.    Plaintiff Mayo and the Washington Subclass relied on Defendant’s express
26
     warranties regarding the Contaminated Dog Foods in deciding whether to purchase Defendant’s
27
     products.
28                                      - 86 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          393.    Privity exists because Defendant fraudulently and/or deceitfully expressly

 2 warranted to Plaintiff Mayo and the Washington Subclass that the Contaminated Dog Foods were

 3 pure, quality, healthy, safe for consumption, unadulterated, and provided 100 percent complete

 4 and balanced nutrition.

 5          394.    As a direct and proximate result of Defendant’s conduct, Plaintiff Mayo and the

 6 Washington Subclass sustained damages as they paid money for Contaminated Dog Foods that

 7 were not what Defendant represented and were sold in violation of applicable regulations and laws.

 8          395.    Plaintiff Mayo and the Washington Subclass seek full refund, actual damages,

 9 injunctive and declaratory relief, attorneys’ fees, costs, and any other just and proper relief

10 available thereunder for Defendant’s failure to deliver goods conforming to their express

11 warranties and resulting breach.
                                              COUNT XXIV
12

13      (Violation of the Minnesota Commercial Feed Law Minn. Stat. § 25.31, et seq. Against
        Defendant on Behalf of the Minnesota Subclass for Relief Other Than Restitution and
14                                        Disgorgement)
15
            396.    Plaintiff Jilek incorporates by reference and realleges each and every allegation
16
     contained above, as though fully set forth herein.
17
            397.    The Contaminated Dog Foods manufactured, distributed, marketed, and sold by
18
     Defendants are “commercial feed” within the meaning of the Minnesota Commercial Feed Law
19
     (MCFL).
20
            398.    The Contaminated Dog Foods are “misbranded”, within the meaning of the MCFL,
21
     because it is, as described above, false, misleading, and deceptive with respect to the Contaminated
22
     Dog Foods’ ingredients, composition, and suitability.
23
            399.    The Contaminated Dogs Foods are “adulterated”, within the meaning of the MCFL,
24
     because:
25
                    (a)     They contain poisonous and deleterious substances rendering them
26
     injurious to the health of pets; and
27

28                                       - 87 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1                 (b)    Their composition and quality fall below and differ from that which their

 2 labels purport and represent to process.

 3          400.   Defendant’s manufacture and distribution of these adulterated and misbranded

 4 Contaminated Dog Foods are prohibited by and violations of the MCFL.

 5          401.   As a result of Defendant’s conduct, Plaintiff Jilek and the Minnesota Subclass have

 6 suffered actual damages in that they have purchased Contaminated Dog Foods that are worth less

 7 than the price they paid and that they would not have purchased at all had they known of the

 8 presence of pentobarbital. There is an association between Defendant’s acts and omissions as

 9 alleged herein and the damages suffered by Plaintiff Jilek and the Minnesota Subclass.

10          402.   As a direct and proximate result of Defendant’s violations of the MCFL, Plaintiff

11 Jilek and the Minnesota Subclass have suffered actual damages in that they paid money for

12 Contaminated Dog Foods that were not what Defendant represented, and that harm will continue

13 unless Defendant is enjoined from manufacturing, distributing, marketing and selling the

14 misbranded and adulterated Contaminated Dog Foods described herein.

15          403.   Pursuant to Minnesota’s Private Attorney General Statute, Minn. Stat. § 8.31, subd.

16 3a, Plaintiff Jilek and the Minnesota Subclass seek full refund, actual damages, equitable relief,

17 attorneys’ fees, costs, and any other just and proper relief available thereunder for Defendant’s

18 violations of the MCFL.

19                                            COUNT XXV
20
        (Violation of Minnesota Unlawful Trade Practices Act Minn. Stat. § 325D.13, et seq.
21        Against Defendant on behalf of the Minnesota Subclass on Grounds Other Than
        Affirmative Misrepresentation for Relief Other Than Restitution and Disgorgement)
22

23          404.   Plaintiff Jilek incorporates by reference and realleges each and every allegation
24 contained above, as though fully set forth herein.

25          405.   Defendant is a “person” within the meaning of the Minnesota Unlawful Trade
26 Practices Act (MUTPA).

27

28                                      - 88 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1           406.   Defendant violated the MUTPA by knowingly misrepresenting the true quality and

 2 ingredients of the Contaminated Dog Foods. Specifically, Defendant represented that its

 3 Contaminated Dog Foods were pure, quality, healthy, safe, made of wholesome ingredients, and

 4 were 100 percent balanced nutrition, which is false and misleading because the Contaminated Dog

 5 Foods are adulterated and contain pentobarbital.

 6           407.   Defendant knew or should have known that the Contaminated Dog Foods did not

 7 have the quality and ingredients described above because they contain pentobarbital.

 8           408.   Defendant’s misrepresentations, concealment, omissions, and other deceptive

 9 conduct were likely to deceive or cause misunderstanding and did in fact deceive Plaintiff Jilek

10 and the Minnesota Subclass with respect to the Contaminated Dog Foods’ quality, ingredients, and

11 suitability for consumption by dogs.

12           409.   Defendant intended that Plaintiff Jilek and the Minnesota Subclass would rely on

13 Defendant’s misrepresentations, concealment, warranties, deceptions, and/or omissions regarding

14 the Contaminated Dog Foods’ quality, ingredients, and suitability for consumption by dogs.

15           410.   Defendant’s conduct and omissions described herein occurred repeatedly in

16 Defendant’s trade or business and were capable of deceiving a substantial portion of the consuming

17 public.

18           411.   The facts concealed or not disclosed by Defendant were material facts in that

19 Plaintiff Jilek and any reasonable consumer would have considered them in deciding whether to

20 purchase the Contaminated Dog Foods. Had Plaintiff Jilek known the Contaminated Dog Foods

21 did not have the quality and ingredients advertised by Defendant because they contained

22 pentobarbital, she would not have purchased the Contaminated Dog Foods.

23           412.   Defendant intended that Plaintiff Jilek would rely on the deception by purchasing

24 the Contaminated Dog Foods, unaware of the undisclosed material facts about the presence of

25 pentobarbital. This conduct constitutes consumer fraud.

26           413.   As a result of Defendant’s conduct, Plaintiff Jilek and the Minnesota Subclass have

27 suffered actual damages in that they have purchased Contaminated Dog Food that is worth less

28                                      - 89 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 than the price they paid and that they would not have purchased at all had they known of the

 2 presence of pentobarbital. There is an association between Defendant’s acts and omissions as

 3 alleged herein and the damages suffered by Plaintiff Jilek and the Minnesota Subclass.

 4          414.   As a direct and proximate result of Defendant’s violations of the MUTPA, Plaintiff

 5 Jilek and the Minnesota Subclass have been injured, and that harm will continue unless Defendant

 6 is enjoined from misrepresenting the quality and ingredients of their Contaminated Dog Foods

 7 described herein.

 8          415.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325D.15, Plaintiff Jilek and the

 9 Minnesota Subclass seek full refund, actual damages, injunctive and declaratory relief, attorneys’

10 fees, costs, and any other just and proper relief available thereunder for Defendant’s violations of

11 the MUTPA.

12                                           COUNT XXVI
13
                      (Violation of Minnesota False Statement in Advertising Act
14                    Minn. Stat. § 325F.67, et seq. Against Defendant on Behalf of
                     the Minnesota Subclass On Grounds Other Than Affirmative
15                     Misrepresentation for Relief Other Than Restitution and
                                             Disgorgement)
16

17          416.   Plaintiff Jilek incorporates by reference and realleges each and every allegation
18 contained above, as though fully set forth herein.

19          417.   Plaintiff Jilek purchased “goods”, specifically the Contaminated Dog Foods
20 discussed herein, is a “person” within the meaning of the False Statement in Advertising Act

21 (FSAA).

22          418.   Plaintiff Jilek purchased the Contaminated Dog Foods through advertising that
23 contained numerous material assertions representations, and statements of fact made, published,

24 disseminated, circulated, and placed before the public by Defendant that were untrue, deceptive,

25 and misleading.

26          419.   By engaging in the conduct herein, Defendant violated and continue to violate
27 Minn. Stat. § 325F.67.

28                                      - 90 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          420.     Defendant’s misrepresentations, knowing omissions, and use of other sharp

 2 business practices include, by way of example, concealment and/or failure to disclose that the

 3 Contaminated Dog Foods are adulterated and contain pentobarbitalrepresentations that the

 4 Contaminated Dog Foods are pure, quality, healthy, safe, made of wholesome ingredients, and

 5 were 100 percent balanced nutrition.

 6          421.     Defendant, including its agents and distributors, also made untrue, deceptive, and

 7 misleading assertions and representations about the Contaminated Dog Foods by concealing and/or

 8 failing to disclose that the Contaminated Dog Foods are adulterated and contain

 9 pentobarbitalmaking and repeating the various statements about the alleged quality,

10 characteristics, and capabilities of the Contaminated Dog Foods referenced herein.

11          422.     As a result of Defendant’s conduct, Plaintiff Jilek and the Minnesota Subclass have

12 suffered actual damages in that they have purchased Contaminated Dog Foods that is worth less

13 than the price they paid and that they would not have purchased at all had they known of the

14 presence of pentobarbital. There is an association between Defendant’s acts and omissions as

15 alleged herein and the damages suffered by Plaintiff Jilek and the Minnesota Subclass.

16          423.     As a direct and proximate result of Defendant’s violations of the FSAA, Plaintiff

17 Jilek and the Minnesota Subclass have been injured, and that harm is likely to continue unless

18 Defendant is enjoined from misrepresenting the ingredients, uses, benefits, standards, quality,

19 grade, and suitability for consumption by dogs of their Contaminated Dog Foods described herein.

20          424.     Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325F.67, Plaintiff Jilek and the

21 Minnesota Subclass seek full refund, actual damages, injunctive and declaratory relief, attorneys’

22 fees, costs, and any other just and proper relief available thereunder for Defendant’s violations of

23 the FSAA.

24                                            COUNT XXVII
25
                (Violation of Minnesota Prevention of Consumer Fraud Act Minn. Stat. § 325F.68,
26                et seq. Against Defendant on Behalf of the Minnesota Class On Grounds Other

27

28                                        - 91 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                   Than Affirmative Misrepresentation for Relief Other Than Restitution and
 1                                             Disgorgement)
 2
            425.     Plaintiff Jilek incorporates by reference and realleges each and every allegation
 3
     contained above, as though fully set forth herein.
 4
            426.     Plaintiff Jilek is a resident of the State of Minnesota.
 5
            427.     Defendant is a “person” within the meaning of the Minnesota Prevention of
 6
     Consumer Fraud Act (MPCFA).
 7
            428.     Defendant’s advertisements and representations with respect to the Contaminated
 8
     Dog Foods were made in connection with the sale of the Contaminated Dog Foods to Plaintiff
 9
     Jilek and the Minnesota Subclass.
10
            429.     Defendant knowingly acted, used, and employed fraud, false pretenses, false
11
     promises, misrepresentations, misleading statements, and deceptive practices in connection with
12
     the sale of their Contaminated Dog Foods. Specifically, Defendant concealed, failed to disclose,
13
     and omitted that the Contaminated Dog Foods are adulterated and contain pentobarbitalfalsely
14
     represented that its Contaminated Dog Foods are pure, quality, healthy, safe, made of wholesome
15
     ingredients, and were 100 percent balanced nutrition.
16
            430.     Defendant intended for Plaintiff Jilek and the Minnesota Subclass to rely on and
17
     accept as true these advertisements and representations omissions in deciding whether to purchase
18
     the Contaminated Dog Foods.
19
            431.     Defendant’s unfair or deceptive acts or practices were likely to deceive reasonable
20
     consumers about the Contaminated Dog Foods’ quality, ingredients, fitness for consumption and,
21
     by extension, the true value of the Contaminated Dog Foods. Plaintiff Jilek and the Minnesota
22
     Subclass relied on, and were in fact deceived by, Defendant’s advertisements and representations
23
     omissions with respect to the Contaminated Dog Foods’ quality, ingredients, and fitness for
24
     consumption in deciding to purchase them over competitors’ dog foods.
25
            432.     As a result of Defendant’s conduct, Plaintiff Jilek and the Minnesota Subclass have
26
     suffered actual damages in that they have purchased Contaminated Dog Foods that is worth less
27

28                                       - 92 -   Lead Case No. 4:18-cv-00861-JSW
                     SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 than the price they paid and that they would not have purchased at all had they known of the

 2 presence of pentobarbital. There is an association between Defendant’s acts and omissions as

 3 alleged herein and the damages suffered by Plaintiff Jilek and the Minnesota Subclass.

 4          433.      As a direct and proximate result of Defendant’s violations of the MPCFA, Plaintiff

 5 Jilek and the Minnesota Subclass have been injured, and that harm is likely to continue unless

 6 Defendant is enjoined from misrepresenting the quality, ingredients, and fitness for consumption

 7 of their Contaminated Dog Foods described herein.

 8          434.      Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325F.67, Plaintiff Jilek and the

 9 Minnesota Subclass seek full refund, actual damages, injunctive and declaratory relief, attorneys’

10 fees, costs, and any other just and proper relief available thereunder for Defendant’s violations of

11 the MPCFA.

12                                        COUNT XXVIII
13
                (Violations of New York’s Deceptive Acts and Practices, N.Y. Gen. Bus. Law § 349,
14                Against Defendant on Behalf of the New York Subclass for Relief Other Than
                                Restitution, Disgorgement, and Punitive Damages)
15

16          435.292.         Plaintiff Schirripa incorporates by reference and realleges each and every

17 allegation contained above, as though fully set forth herein.

18          436.293.         New York General Business Law § 349 prohibits deceptive acts or practices

19 in the conduct of any business, trade, or commerce.

20          437.294.         In its sale of goods throughout New York, Defendant conducts business and

21 trade within the meaning and intendment of New York General Business Law § 349.

22          438.295.         Plaintiff Schirripa and members of the New York Subclass are consumers

23 who purchased products from Defendant.

24          439.296.         Defendant violated N.Y. Gen. Bus. Law § 349 by representing that its

25 Contaminated Dog Foods were pure, quality, healthy, safe, made of wholesome ingredients, and

26 100 percent balanced nutrition, which was deceptive because the Contaminated Dog Foods were

27 adulterated and contained pentobarbital.

28                                        - 93 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          440.297.       Defendant intentionally represented that the Contaminated Dog Foods were

 2 of a particular standard, grade, or quality when they were in fact adulterated and not fit for

 3 consumption.

 4          441.298.       The facts that Defendant concealed or misrepresented were material in that

 5 Plaintiff Schirripa and any reasonable consumer would have considered them when deciding

 6 whether to purchase the Contaminated Dog Foods.

 7          442.299.       Defendant’s conduct and omissions described herein repeatedly occurred in

 8 the course of Defendant’s business and were capable of deceiving a substantial portion of the

 9 consuming public.

10          443.300.       Defendant has engaged and continues to engage in deceptive conduct in

11 violation of the New York General Business Law.

12          444.301.       Defendant’s misrepresentations and deceptive acts or practices resulted in

13 Plaintiff Schirripa and the New York Subclass suffering actual damages when they purchased

14 Contaminated Dog Foods that were worth less than the price paid and that they would not have

15 purchased at all had they known of the presence of pentobarbital.

16          445.302.       Defendant intended for Plaintiff Schirripa and the members of the New

17 York Subclass to rely on its deceptive misrepresentations and conduct when purchasing its

18 Contaminated Dog Foods.

19          446.303.       As a direct and proximate result of these violations, Plaintiff Schirripa and

20 the New York Subclass have been harmed, and that harm will continue unless Defendant is

21 enjoined from misrepresenting the quality and ingredients of its Contaminated Dog Foods

22 described herein.

23          447.304.       Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff Schirripa and the New

24 York Subclass seek injunctive and declaratory relief, full refund, actual and punitive damages, and

25 attorneys’ fees.

26

27

28                                        - 94 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                                         COUNT XVIIXIX
 1

 2              (Violations of New York False Advertising Law, N.Y. Gen. Bus. Law § 350, Against
                 Defendant on Behalf of the New York Subclass for Relief Other Than Restitution,
 3                                   Disgorgement, and Punitive Damages)

 4
            448.305.        Plaintiff Schirripa incorporates by reference and realleges each and every
 5
     allegation contained above, as though fully set forth herein.
 6
            449.306.        New York General Business Law § 350 prohibits false advertising in the
 7
     conduct of any business, trade, or commerce.
 8
            450.307.        Pursuant to N.Y. Gen. Bus. Law § 350, false advertising is defined as
 9
     “advertising, including labeling, or a commodity… if such advertising is misleading in a material
10
     respect.”
11
            451.308.        Defendant’s claims that its Contaminated Dog Foods were healthy and safe
12
     for consumption were literally false and likely to deceive the public.
13
            452.309.        Defendant’s claims that its Contaminated Dog Foods were pure, quality,
14
     healthy, safe for consumption, and 100 percent complete and balanced nutrition were untrue or
15
     misleading because such claims failed to disclose that the Contaminated Dog Foods were
16
     adulterated with pentobarbital.
17
            453.310.        Defendant knew or should have known that such claims were false or
18
     misleading.
19
            454.311.        Such false and misleading claims and representations made by Defendant
20
     were material in that Plaintiff Schirripa and any reasonable consumer would have considered them
21
     when deciding whether to purchase the Contaminated Dog Foods.
22
            455.312.        Defendant, including its agents and distributors, made untrue, deceptive,
23
     and misleading assertions and representations about the alleged quality, characteristics, and nature
24
     of the Contaminated Dog Foods.
25
            456.313.        Defendant’s conduct caused Plaintiff Schirripa and the New York Subclass
26
     to suffer actual damages when they purchased the Contaminated Dog Foods that were worth less
27

28                                        - 95 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 than the price paid and that they would not have purchased at all had they known of the presence

 2 of pentobarbital.

 3            457.314.       As a direct and proximate result of Defendant’s violation of N.Y. Gen. Bus.

 4 Law § 350, Plaintiff Schirripa and the members of the New York Subclass have been injured, and

 5 that harm will continue unless Defendant is enjoined from misrepresenting the quality, ingredients,

 6 standards, and suitability for consumption by dogs of its Contaminated Dog Foods.

 7            458.315.       Pursuant to N.Y. Gen. Bus. Law § 350, et seq., Plaintiff Schirripa and the

 8 members of the New York Subclass seek injunctive and declaratory relief, full refund, actual and

 9 punitive damages, and attorneys’ fees.
                                                COUNT XXX
10
                         (Negligence Against Defendant on Behalf of the Classes)
11
              459.    Plaintiffs incorporate by reference and reallege each and every allegation contained
12
     above, as though fully set forth herein.
13
              460.    Defendant’s conduct is negligent per se.
14
              461.    As set forth above and below, Defendant violated its statutory duties under
15
     numerous statutes to not sell adulterated or misbranded dog food by falsely representing the
16
     Contaminated Dog Foods’ true quality and not disclosing the high risk of pentobarbital inclusion.
17
              462.    Defendant’s violations of these statutes is negligence per se and was a substantial
18
     factor in the harm suffered by Plaintiffs and the Classes, including purchasing a product with de
19
     minimis value.
20
              463.    As set forth above, such laws were intended to ensure that a companys claims about
21
     its products are truthful and accurate, prevent misbranded and adulterated pet foods from entering
22
     the stream of commerce, and to preserve life and prevent injury to Plaintiffs’ pets.
23
              464.    By virtue of Defendant’s negligence, Plaintiffs and the Classes have been damaged
24
     in an amount to be proven at trial or alternatively, seek rescission and disgorgement under this
25
     Count.
26

27

28                                        - 96 -   Lead Case No. 4:18-cv-00861-JSW
                      SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1                                       PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

 3 for judgment against the Defendant as to each and every count, including:

 4          A.      An order declaring this action to be a proper Class action, appointing Plaintiffs and

 5 their counsel to represent the Classes, and requiring Defendant to bear the costs of Class notice;

 6          B.      An order enjoining Defendant from selling the Contaminated Dog Foods until

 7 pentobarbital is removed;

 8          C.      An order enjoining Defendant from selling the Contaminated Dog Foods in any

 9 manner;

10          D.      An order requiring Defendant to engage in a corrective advertising campaign and

11 engage in any further necessary affirmative corrective action, such as recalling existing products,

12 adequately testing for pentobarbital moving forward, and disclosing on its packaging that its

13 products are tested to ensure that they are not adulterated;

14          E.      An order awarding declaratory relief, and any further retrospective or prospective

15 injunctive relief permitted by law or equity, including enjoining Defendant from continuing the

16 unlawful practices alleged herein, and injunctive relief to remedy Defendant’s past conduct;

17          F.      An order requiring Defendant to pay restitution to restore all funds acquired by

18 means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent business

19 act or practice, untrue or misleading advertising, or a violation of California’s Unfair Competition

20 Law, FAL, CLRA, or any state law violation alleged herein, plus pre- and post-judgment interest

21 thereon;

22          G.      An order requiring Defendant to disgorge or return all monies, revenues, and profits

23 obtained by means of any wrongful or unlawful act or practice;

24          H.      An order requiring Defendant to pay all actual and statutory damages permitted

25 under the counts alleged herein;

26          I.      An order requiring Defendant to pay punitive damages on any count so allowable;

27          J.      An order requiring Defendant to pay full refund and/or rescissory damages;

28                                      - 97 -   Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          K.     An order awarding attorneys’ fees and costs to Plaintiffs, the Class, and the

 2 Subclasses; and

 3          L.     An order providing for all other such equitable relief as may be just and proper.

 4                                           JURY DEMAND

 5          Plaintiffs hereby demand a trial by jury on all issues so triable.

 6 Dated: December 6, 2019April 21, 2021          LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                  ROBERT K. SHELQUIST (pro hac vice)
 7
                                                  REBECCA A. PETERSON (241858)
 8

 9                                                                /s Rebecca Peterson
                                                                REBECCA A. PETERSON
10
                                                  100 Washington Avenue South, Suite 2200
11                                                Minneapolis, MN 55401
                                                  Telephone: (612) 339-6900
12                                                Facsimile: (612) 339-0981
                                                  E-mail: rkshelquist@locklaw.com
13
                                                          rapeterson@locklaw.com
14
                                                  Lead Counsel for Plaintiffs
15
                                                  ROBBINS LLP
16                                                KEVIN A. SEELY (199982)
                                                  STEVEN M. MCKANY (271405)
17                                                5040 Shoreham Place
                                                  San Diego, CA 92122
18                                                Telephone: (619) 525-3990
19                                                Facsimile: (619) 525-3991
                                                  E-mail: kseely@robbinsllp.com
20                                                        smckany@robbinsllp.com

21                                     GUSTAFSON GLUEK, PLLC
                                       DANIEL E. GUSTAFSON (pro hac vice)
22
                                       KARLA M. GLUEK
23                                     RAINA C. BORRELLI (pro hac vice)
                                       Canadian Pacific Plaza
24                                     120 South 6th Street, Suite 2600
                                       Minneapolis, MN 55402
25                                     Telephone: (612) 333-8844
                                       Facsimile: (612) 339-6622
26
                                       E-mail: dgustafson@gustafsongluek.com
27                                     kgluek@gustafsongluek.com
                                       rborrelli@gustafsongluek.com
28                                       - 98 -       Lead Case No. 4:18-cv-00861-JSW
                    SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1                                   CUNEO GILBERT & LADUCA, LLP
 2                                   CHARLES LADUCA (pro hac vice)
                                     KATHERINE VAN DYCK (pro hac vice)
 3                                   4725 Wisconsin Ave NW, Suite 200
                                     Washington, DC 20016
 4                                   Telephone: 202-789-3960
                                     Facsimile: 202-789-1813
 5
                                     E-mail: kvandyck@cuneolaw.com
 6                                   charles@cuneolaw.com

 7
                                     LITE DEPALMA GREENBERG, LLC
 8                                   JOSEPH DEPALMA (pro hac vice)
                                     SUSANA CRUZ HODGE (pro hac vice)
 9                                   570 Broad Street, Suite 1201
                                     Newark, NJ 07102
10                                   Telephone: (973) 623-3000
                                     E-mail: jdepalma@litedepalma.com
11                                           scruzhodge@litedepalma.com

12                                   WEXLER WALLACE LLP
                                     Kenneth A. Wexler
13                                   Michelle Perkovic
                                     55 West Monroe St., Suite 3300
14                                   Chicago, IL 60603
                                     Telephone: (312) 346-2222
15                                   E-mail: kaw@wexlerwallace.com
                                     mp@wexlerwallace.com
16
                                     WEXLER WALLACE LLP
17
                                     Mark J. Tamblyn
18                                   333 University Avenue, Suite 200
                                     Sacramento, California 95825
19                                   T: (916) 565-7692
                                     F: (312) 346-0022
20                                   Email: mjt@ wexlerwallace.com
21                                   Plaintiffs’ Executive Committee
22

23

24

25

26

27

28                                  - 99 -   Lead Case No. 4:18-cv-00861-JSW
                SECOND THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
